                                                             Appendix             A


                                                    Justin              Marlowe
                           University of Chicago                   Harris School       of   Public    Policy

                                          1307      E     60th    St     Chicago      IL 60637

              jmar1oweuchicagoedu                            7737024396               www justinmarlowe net



 Research Interests

    Public    financial      management             emphasis on municipal               securities        infrastructure

    finance    state   and    local     fiscal      policy       cost    analysis governmental            accounting



 Academic Appointments

    University        of Chicago               Harris School of Public                   Policy
    2020               Research         Professor

    2020               Associate        Director           Center for Municipal             Finance



    University        of Washington                  Evans         School        of Public    Policy       Sz   Governance
    20142020            Endowed         Professor of Public                Finance and       Civic    Engagement
    20182020            Associate Dean              for    Academic        Programs
    20152018            Associate Dean              for    Executive       Education
    20142020            Professor of Public                Policy         Governance
    20122014            Associate Professor of Public                      Affairs    with tenure
    20092012            Assistant       Professor of Public                Affairs




    University        of Kansas Department                              of Public     Administration

    20042009            Assistant       Professor



 Books

    5   Handbook        of    Public        Financial             Management           co edited           with    Sharon        Kioko
        Forthcoming          2021 London                   UK      Edward        Elgar

    4   Financial      Strategy       for      Public       Managers          with     Sharon        Kioko        2016           Rebus
        ProjectOpen Access

    3   Financial     Management               in   the    Public       Sector    co edited        with   David    Matkin        2013
        London        UK     Sage    Publications


    2   Management         Policies       in    Local      Government            Finance     6th    Edition     co edited      with   W
        Bartley      Hildreth       and     John          Bartle           2012            Washington             DC     International

        CityCounty         Management Association


    1   Capital   Budgeting         A     Guide for Local               Governments         2nd Edition with           Bill   Rivenbark

        and   Jack    Vogt      2009            Washington               DC      International       CityCounty          Management

        Association




                                                            Justin Marlowe

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 1 of 38 PageID #: 15740
  Journal Articles

   30   The      Great Reckoning               Seattles      Budgeting        PostCOVID                 Municipal            Finance Journal

         Forthcoming


   29   COVID19s                Impact on Washington                 States        Budget with Sharon                      Kioko         Municipal

        Finance       Journal        Forthcoming


   28   State     Budgeting           Since       the       Great     Recession              The     Case     of      Washington             State
        Municipal          Finance    Journal         40 no     2    2019          122143

   27   Estimating the Cost               of    Foundational          Public       Health         Services    with Mamaril et                    al
        Health    Services        Research       53   2018          28032820


   26   Perceived           Need Versus Current Spending                       Gaps          in   Providing       a Foundational              Set of

        Public    Health         Services      and Capabilities  Communities with Bekemeier et
                                                                         in                                                                      al
        Journal       of   Public Health         Management and Practice 24 no 3 2018 271280


   25   Infrastructure            Asset        Reporting       and     Pricing          Uncertainty          in       the    Municipal         Bond
        Market         with        Rebecca        Bloch       and     Dean         Mead              Journal          of    Government           and

        Non Profit          Accounting         5 no     1   2016       5370

   24   Internal Control            Deficiencies        and Municipal              Bond Borrowing             Costs with Young Joo

        Park and David             Matkin         Public      Budgeting        6    Finance         26 no         2   2016 126

   23   Assessing          Survey   Based        Measures       of    Personnel         Red Tape with Anchoring                      Vignettes

        with Sanjay Pandey                      Review       of Public    Personnel Administration                          35 no        3   2015
        215237

   22   Socially           Responsible         Investing       and     Public           Pension       Fund        Performance                 Public

        Performance            and Management Review 38 no                          6    2014 123

   21   Fiscal Implications               of   City City Consolidations                      with Michael Gaffney                        State   and
        Local    Government Review 46 no 4                          2014       197204

   20   Accounting             Professionalism          and     Local    Government                 GAAP      Adoption               A    National

        Study      with          Saleha     Kumahwala           and      Dan       Neely             Journal          of    Public   Budgeting
        Accounting             and Financial Management 26                     No        2   2014       292312

   19   Municipal           Capital Budget            Reform Three Cases from the Great Recession                                            Journal

        of Public Budgeting            Accounting            and Financial Management 25 no 4                                2013         693718

   18   Beyond        Five Percent             Credit Ratings and Optimal Municipal                          Slack Resources                  Public

        Budgeting          6   Finance     31 no        4   2011       116

   17   Municipal           Credit Default        Swaps        Implications         for      Issuers Municipal Finance Journal

        32 no     2    2011         128

   16   The      Great         Recessions        Impact       on the     City of             Seattles   Budget               with Stephanie
        Leiser     Municipal         Finance          Journal    32 no         1   2011            143161




                                                             Justin    Marlowe                                                                     2

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 2 of 38 PageID #: 15741
   15   Why        Financial         Resource         Management Matters with Sharon                                   Kioko             David Matkin
        Michael         Moody         Dan    Smith           and    Jerry        Zhao           Journal           of Public              Administration

        Research         and Theory 21 2011                  supplement              i113   i124

   14   Is There a         GAAP Gap A                  Politico    Economic          Model           of   Local    Government Accounting

        Policy Choice                with Deborah Carroll                       Journal     of Public           Budgeting                 Accounting             6
        Financial Management                     21 no       4    2009          501523

   13   Iterations        in    the    Public        Financial      Management              Curriculum                 Is   What           Practitioners

        Need Being         Taught           with Michael             Moody           Journal          of      Public    Affairs           Education             15
        no     1   2009         4758

   12   Penetrating             the     Performance               Predicament                   Communication                    as        Mediator              or

        Moderator         of    Organizational           Cultures          Impact     on Organizational                     Performance                     with
        James Garnett               and Sanjay Pandey                    Public     Administration Review                        68 no            2    2008
        266281

   11   Much Ado           About        Nothing             The    Size        and Credit Quality Implications                             of   Municipal

        Other Post         Employment                Benefit     Obligations Public Budgeting                               6   Finance         27 no             2


        2007            104131

   10   Volume           Liquidity and             Investor       Risk Perceptions              in    the Secondary                  Market           Lessons

        from Katrina Rita and                     Wilma           Municipal         Finance          Journal       27 no             2    2006             137

    9 Gender             Dimensions         of    Public       Service         Motivation            with Leisha DeHartDavis                                    and

        Sanjay      Pandey            Public Administration Review                     66 no              6   2006          873887

    8   Citizen          Engagement          in      Local       Budgeting           Does       Diversity          Pay          Dividends                   with
        Shannon          Portillo       Public         Performance              and Management Review                           30 no           2      2006
        179203

    7   Hofferbert         in   Transit          A   Dynamic        Stages Model of the Urban                          Policy            Process            with
        Robert      J    Eger III        Review         of Policy         Research     23 no              3   2006          413431

    6   Fiscal Slack            and Counter Cyclical                 Expenditure            Stabilization               A       First       Look           at   the

        Local      Level        Public Budgeting             6    Finance          25 no    3    2005             4872

    5   Highway          Preventive Maintenance                    Implementation                Comparing             Challenges               Processes

        and Solutions           in   Three States with Deborah                        A   Carroll Rita              Cheng                Robert       J     Eger
        III    and Lara Grusczynski                     Transportation             Research          Record       issue     1877          2004             1016

    4   Part       of   the Solution        or Cogs in the            System The                Origins        and Consequences                       of   Trust

        in    Public Administrators                    Public      Integrity 7 no           2    2004 525

    3 Managing             Local       Intergovernmental                 Revenues           The           Imperative            of       Diversification

        with Robert             J    Eger    III      and Deborah              A   Carroll International Journal                                  of       Public

        Administration           26 no       13       2003         14951519


    2   Agricultural             Off Road             Fuel   Tax           A       Midwestern                 Comparative                 Analysis              and

        Assessment              with    Robert          J    Eger        III     Deborah        A  Knudson                  and           Amy Verbos
        Transportation           Research          Record        issue    1839     2003         7480


                                                               Justin      Marlowe                                                                                3

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 3 of 38 PageID #: 15742
    1   Silent       Threats            Examining           the Importance                 of   Non Enforcement                Auditing      Activity

        with Robert            J    Eger       III    and Deborah                 A   Knudson            International           Journal      of   Public

        Administration             26 no        4     2003         369378



  Book Chapters

   11   Public        Budgeting                Financial           Management                   and      Accountability                In    Routledge

        Handbook         of Public        Administration                 4th      ed       forthcoming          2020       eds         Bart Hildreth

        Ev    Lindquist         and Gerald             Miller      New        York         Routledge


   10   Pensions         and       Other Post Employment                          Benefits           with Thad            Calabrese           In Public

        Human        Resource           Management                Problems and Prospects                      6th    ed        2017         eds    Jerre11


        Coggburn and Richard Kearney                              New        York          Pearson

    9   Local        Government            Financial          Condition               Before     and     After      the    Great       Recession        In

        Local    Government Budget                     Stabilization               Explorations          and Evidence            2015         ed     Yilin

        Hou     New      York           Springer


    8   Control          or     Collaboration                     Market          Pressures            Management               Reform        and     the

        Evolving         Role      of    the     Central          Budget          Office         with     Robert          K     Nye          In    Public

        Administration             Reformation                Market         Demand from               Public    Organizations              2014 ed
        Yogesh       K
                Dwivedi Mahmud                               A     Shareef Sanjay                K     Pandey       and Vinod           Kumar   New
        York Routledge 4058

    7   Fiscal Slack             Reserves             and Rainy         Day Funds                 In    Handbook          of   Local     Government

        Fiscal   Health        2012           eds      Jonathan Justice                    Helisse     Levine     and Eric Scorscone                New
        York     Taylor            Francis 321342


    6   Capital          Budgeting            and      Spending              In       The       Oxford    Handbook          of    State      and     Local

        Government Finance                     2012          eds       Robert         D     Ebel and John            E    Petersen          New     York
        Oxford       University          Press 658681

    5   Public       Management                and Public              Financial           Management            A     Reintroduction               with
        Dan     Smith              In    The         Future       of   Public         Administration             Public        Management             and

        Public       Service        Around            the     World               The      Minnowbrook           Perspective            2010          eds

        Rosemary          OLeary               Soon         Hee        Kim        and       David       Van      Slyke         Washington             DC
        Georgetown            University         Press 221232

    4 From Company Town                         to Consolidated               Government               The Western             Style   Consolidation

        of   Butte    and       Silver    Bow County with Susan                                 Kelm In          Promises         Made        Promises

        Kept     The Promise               of    City County             Consolidation            2010           eds       Suzanne          Leland    and

        Kurt Thurmaier                  eds    Washington                DC        Georgetown            University        Press 161177

    3   Financial         Management                  Challenges             of   Other         Post   Employment              Benefits      for    Local

        Government             Employees                In    Handbook                of   Employee        Benefits        and     Administration

        2008         eds         Jerre11        Coggburn               and    Christopher              Reddick       New         York        Taylor

        Francis 211234




                                                                  Justin      Marlowe                                                                    4

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 4 of 38 PageID #: 15743
    2   Fund Balance Working Capital and Net Assets In Public Financial Management
        2006 ed Howard Frank New York Taylor     Francis 357381


    1   Working          Capital    Management                In Encyclopedia            of    Public Administration         and Public

        Policy 2nd        edition    2004          Jack     Rabin ed            New     York      Marcel      Dekker



  Policy    Analysis

    9   Design     Framework for            a   Public       Cooperative         Bank     in    Washington      State       Washington
        State    Legislature       2020

    8   Evaluation        of the Benefits and Risks                 of a   State Chartered          Public    Cooperative       Bank for

        Washington         State    Washington              State    Office     of   Financial     Management         2018

    7   A   Public       Finance     Analysis of the Seattle Arena Proposals                              Valiant     Capital   2017

    6   Municipal         Bonds     and Infrastructure              Development            Past Present and Future White

        Paper    for   the      Government Finance                Officers      Association          International       CityCounty
        Management Association                   2015

    5   Benefits and Costs of City City Consolidations                                 Tr Cities    WA        Regional Chamber of
        Commerce          2012

    4   Financial         Considerations              for   the     Proposed           SODO Arena             King     County     WA
        Council     Budget        and   Fiscal        Management Committee Arena Proposal Expert                                 Review

        Committee         2012

    3   Can      local    government            leaders     stimulate          their   local    economies        In    Navigating      the

        Fiscal    Crisis        Tested Strategies           for Local       Leaders      ed      Gerald   J   Miller    and James      H
        Svara      White         Paper      prepared          for     the      International        CityCounty           Management
        Association       2009

    2   Evaluation        of the   Kansas Department                  of   Commerce Kansas Inc                  2007

    1   Evaluation        of    Transportation          Organization           Outsourcing         Decision    making       Criteria   for

        Outsourcing          Opportunities        with Robert              J   Eger III        Deborah    A    Knudson       and Libby

        Ogard       Midwest Regional               University        Transportation             Consortium      2002


  Funded Research and                           Training             Activity

   12   International            Program         in    Public       Health        Leadership          Bill    and     Melinda     Gates

        Foundation         multiple grants from 20162020                         Principal       Investigator       $12547000


   11   Benefits and Costs of a Cooperative                         Public Bank for Washington                 State        Washington
        State    Office    of   Financial       Management             20182019          Principal    Investigator          $367000


   10   Developing         and Evaluating             Strategies for        a Nationwide          Uniform Chart        of   Accounts   to

        Measure Public Health Investment                       and Spending              Robert     Wood Johnson Foundation
        20162018          Co Investigator             $995000


                                                            Justin Marlowe                                                              5

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 5 of 38 PageID #: 15744
    9   Inter Organizational                     Collaboration         in   Local       Public     Health    Systems      Implications     for


        Costs Impact                 and Management Capacity Robert Wood                                    Johnson     Foundation      2014

        2016 Principal               Investigator         $350000


    8   Costs     and           Costdrivers            of    Providing            Foundational         Public        Health     Services    in


        Washington              State       and     Relationships            with        Structural     and        Community         Factors

        Robert    Wood Johnson                    Foundation           20132014           Co Investigator           $150000


    7   Benefits       and Costs            of   City City Consolidations                    UWWSU             William     D    Ruckelshaus

        Center 2012 Co Principal                       Investigator          $25000

    6   Incentives              Processes            and        Structures          in     the     Municipal         Securities      Market
        University         of       Kansas       New      Faculty      General           Research     Fund         Principal    Investigator

        20062008           $7850

    5 Tax       Incentives            and     Economic           Growth       in    Kansas          with     David      Matkin         Kansas

        Department             of    Revenue        Co Investigator               20062007         $25000

    4   Evaluation              of    the     Kansas        Department             of     Commerce            Kansas       Inc       Principal

        Investigator            20062007           $153000


    3   Assessing          the       Public       Financial       Management               Curriculum          with      Michael     Moody
        University         of       Kansas       Center     for     Teaching         Excellence        Co Investigator            20062007
        $500


    2 The       Local          Fund     Balance            Explanations            and     Implications            American       Accounting

        Association             Government                and     Non   Profit           Section     Doctoral        Dissertation      Grant

        Principal Investigator                   20032004         $1250

    1   Capital        Preventative               Maintenance               Midwest         Regional        University     Transportation

        Consortium Project                    Manager        20022003             $111664




  Other Publications


   16   Column        in   Government Finance Review                          every       other    month 2020 present


   15   Public    Money                 column       in    Governing magazine                 every    other    month     20132019

   14   Guide    to    Financial Literacy                  series      Governing          Magazine      and eRepublic            4   volumes

        20142017

   13   Determining             and Distributing            the     Cost     of    Shared     Public    Health       Services      Center for

        Sharing Public               Health      Services       2014

   12   The     Impact          of    Local      School     Property Tax Reductions                   on City and County             Revenue
        Decisions          A    Natural       Experiment          in   Kansas with               Jocelyn Johnston          Michael     Hayes
        and David Matkin                     Public Finance            and Management 11 no                    2    2011

   11   Public         Financial            Engineering           and       its     Discontents             Public     Performance         and

        Management Review 32 no 4                           2009            626630


                                                                Justin      Marlowe                                                           6

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 6 of 38 PageID #: 15745
   10   New        Developments                in    State        and       Local       Finance         Edited        Journal       Symposium
        Municipal         Finance        Journal          29 no        3   2009

    9   Budgeting               Council        Manager                 and        Debt Issues            In    Political     Encyclopedia        of

        States     and Regions Don Haider Markel                                  ed Washington               DC CQ        Press     2009

    8   Costs        of    Compliance               with        Generally             Accepted        Accounting       Principles            Public

        Management 89 no                   7   2007             1720

    7   The         New         Organizational                  Economics              of    Public       Budgeting           and      Financial

        Management              with Deborah                 A       Carroll Co Edited   Symposium                         Journal      of   Public

        Budgeting          Accounting           and Financial               Management 18 no 2 2006


    6   The    Budget        as     a    Communication                     Tool        International       CityCounty              Management
        Association         IQ Report 37 no 4                     2005

    5 Managing             Knowledge Workers                    in   Local        Government           Insights     from an Expert            with
        John Nalbandian                  State       6    Local      Government Review 37 no 4                        2005         250255

    4   Politics          Economics        or the Public                Examining           the Determinants          of   State    Government

        Performance             with Deborah               A      Carroll             Korean Journal          of   Public Policy       19    2005
        117

    3   On     the       Importance        of       Relationship Building in                  Government            Outsourcing         Findings

        from the Transportation                     Industry           with Deborah               A   Carroll      and Robert      J   Eger III
        Korean Journal              of   Public Policy            13 no           6   2003        127147

    2   Capital Preventative               Maintenance                with Deborah                A    Carroll Rita        Cheng       Robert    J
        Eger       III     Lara     Grusczynski                 Hani       Titi       and   Ali    Roohanirad              Midwest      Regional

        University         Transportation             Consortium             2003

    1 Review         of   The   Moral Foundations                    of     Trust by Eric Uslaner               Administrative Theory            6
        Praxis     26 no        1   2003            149153



  Works       in     Progress


    1   Anchoring and the Cost                       of   Municipal          Capital In progress


    2   Do    Exchange Traded                  Funds Improve Municipal                        Bond Market            Quality        In progress


    3   Structure          and Performance                 in   Municipal             Debt Management Networks                      In progress




  Conference              Presentations                      since           2004


    Academy Health                2016 2015


    Academy        of    Management             Government and Non Profit Division                                  2010 2008 2004



                                                                 Justin Marlowe                                                                    7

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 7 of 38 PageID #: 15746
    American      Accounting         Association                 2012 2011

    American Accounting              Association             Government and Non Profit Section                       2017 2015 2014

       2011 2010 2009 2007 2006

    American      Political    Science       Association                 2014 invited


    American      Public     Health       Association              2016 2015


    American      Society     for    Public Administration                      2018 2017 2016 2012 2008 2007

    Association     for    Budgeting        and Financial                 Management           every   year 20042019


    Association     for    Public     Policy Analysis               and Management                20142018      2011 2010 2004


    Brookings     Municipal         Finance        Conference                 2020 2017 2015 2014 2013 2012


    International       Research         Society       for   Public        Management           2016 invited         2015


    National     Association        of   School        of    Public       Affairs       Administration        2018


    Public    Health      Services         Systems Research                     Keeneland          Conference        2015


    Public    Management Research Association                                 biennial       2015 2013 2009 2007

    Western      Social    Science Association                    Public       Finance and        Budgeting    Section       2020 2017

       2015 20052011




  Invited      Academic              Talks             and Seminars


    University     of   Nebraska     Omaha             February            2019


    Central    University      of    Finance       and Economics                    Beijing    PRC     June   2017


    Federal Reserve         Bank     of    Cleveland             April 2015


    University     of   Chicago       Municipal             CFO Forum               November 2014


    American      University         School       of   Public Affairs April 2014



    University    of    Kentucky         Martin School              of    Public Policy and Administration                  October 2013


    Texas    AM         University        Political         Science       Department September 2013


    Indiana    University      School        of    Public         and Environmental             Affairs April 2013


    Arizona     State     University        School          of   Public       Affairs   November 2012


    Seoul National        University         Graduate              School      of   Public   Administration      September 2012


    Financial     Management Association Applied                               Finance       Conference   June 2012


    University     of   Washington           Evans School                of   Public    Affairs    October    2011



                                                                 Justin    Marlowe                                                     8

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 8 of 38 PageID #: 15747
    Trans Atlantic       Dialogue on Strategic               Management             in    Public       Organizations        June 2011


    Rutgers University      Newark           School     of    Public       Policy    and Administration                  April 2010


    Louisiana    State    University         Ourso College           of   Business            December      2008



    University   of   Kentucky      Public      Finance        Symposium May                       2006




  Other Professional Presentations                                    since          2008


    2020   Liman Center Colloquium Yale                          Law        School            GoverningeRepublic               webinars

           financeHR           integration         digital       technology              and        performance       auditing      ERP
           implementation

    2019   Applied       Research      in    Public     Finance           Conference           Chicago          Washington         Global

           Health        Alliance      Seattle         Bill     and        Melinda            Gates       Foundation         Governing
           Summit on Financial Leadership                      NYC           GoverningeRepublic webinar on                         citizen


           engagement        technologies         GoverningeRepublic                          webinar on financial          technology
           American Society            for   Tropical    Medicine and Hygiene                        Washington          DC    National

           Association       of   Latino      Elected    and Appointed                   Officials     Phoenix        AZ
    2018   Government          Accountability            Office           Seattle         Connects          series       Rainier     Club

           Seattle         Lorman      Educational            Services      webinar

    2017   Brookings        Municipal         Finance         Webinar          Governing               Summit on         Infrastructure

           Finance and Public Private                 Partnerships           Marina            Del   Rey    CA Applied         Research

           in    Public    Finance       Conference            Bloomington                    IN GASB           Users      Forum     San
           Francisco


    2016   Governing         Roundtable           on     Integrated            Stormwater                 Management         Strategies

           Richmond           VA        EvansCascade                 Nonprofit            Executive         Leadership         Institute

           Governing        Summit on Infrastructure                       Finance            and    Public Private       Partnerships

           Santa         Monica        CA        Government                Finance            Officers     Association         Toronto

           ON         American         Accounting             Association            Doctoral             Student        pre conference

           NYC           Washington          CityCounty Management Association                                   Governing      Summit

           on    Financial        Leadership       Washington                  DC              Marguerite        Casey      Foundation

           Symposium          on    Evidence      Based Strategies                       in    State      and    Local     Government

           Washington             DC
    2015   Osher         Lifelong      Learning         Institute             EvansCascade                  Nonprofit        Executive

           Leadership        Institute          Association           of     Local            Government         Auditors      National

           Conference         San       Diego         CA         Association                  of    Washington        Cities    Elected

           Officials      Finance   Workshop            Duke         University           Energy       Initiative     Public    Finance

           Workshop         Governing Cost of Government                        Summit               California     Debt Investment

           Advisory       Commission Professional Development conference                                        San   Francisco     CA
           Delegation       from China Ministry                 of   Finance             Governing Summit on Stormwater

           Infrastructure Finance              Columbia           SC



                                                        Justin Marlowe                                                                       9

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 9 of 38 PageID #: 15748
     2014        Philanthropy          Northwest           Reflections       on      Philanthropy          Governing              Outlook

                 Conference          EvansCascade              Nonprofit     Executive         Leadership    Workshop              Center

                 for   Sharing Public         Health Services          webinar          UW     Leadership Forum            for   National

                 Service     Executives        Governing          Cost of Government             Summit         Pacific     Northwest

                 Intergovernmental            Audit Forum         Victoria        BC      Seattle   University        School       of   Law

     2013        Seattle     Northwest         Securities        Municipal        Finance       Conference           EvansCascade
                 Nonprofit         Executive         Leadership        Workshop           Seattle   World           Affairs       Council

                 Washington           State     Annual          Non    Profit     Conference          APPAM            International

                 Conference        Shanghai          China       Leadership Forum for National              Service Executives

                 Pacific     Northwest        Intergovernmental             Audit       Forum     Global     Municipal            Leaders

                 Conference        Marrakesh          Morocco           Governing        Cost of Government            Summit


     2012        EvansCascade            Nonprofit            Executive     Leadership         Workshop         Governing           Texas

                 Leadership Forum


     2011        Pacific     Northwest        Intergovernmental             Audit       Forum     Washington           State      Annual

                 Non   Profit       Conference            Leadership        Forum       for    National    Service         Executives

                 EvansCascade            Nonprofit            Executive     Leadership          Workshop            Port    of     Seattle


                 Century Agenda          Roundtable


     2010        Humanities        WashingtonKing               County Library The Non Profit Center                         of   Greater

                 SeattleTacoma                EvansCascade              Nonprofit        Executive        Leadership             Institute

                 Leadership Forum             for   National      Service    Executives


     2009        KSGFOA            Winter      Conference           Alliance      for    Innovation       webinar             Columbia

                 Capital     Management             Inc    Public      Finance Symposium


     2008        Internal      Revenue          Service          TaxExemptGovernmental                      Entities             Division

                 Louisiana      State    University            Association      of   Governmental         Accountants             AGA
                 Kansas      City     MO      Chapter          Kansas      Government          Finance     Officers        Association

                 KSGFOA             Winter Conference




  Distinctions


   National      Academy        of   Public Administration                elected    2018


   Evans School          Deans Award           for    Teaching      Excellence          2018


   Editor in Chief Public Budgeting                       6   Finance      2017 present


   Distinguished           Teaching    Award Evans              School    Student       Organization       2012



   Honorary        Member            Kansas     University         City     Interns       Managers        and       Trainees       alumni
           association        2009


   Jesse    Burkhead         Award     for    best    article    published      in   Public     Budgeting       6    Finance       in   2007
           Association       for   Budgeting         and Financial         ManagementPublic               Financial        Productions
           Inc




                                                              Justin   Marlowe                                                            10

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 10 of 38 PageID #: 15749
   Award         of    Excellence               Public     Policy       Category          University     Economic       Development

          Association           2008


   Minnowbrook                III    Conference           Emerging Scholar            Invitee   2008



   Department           of   Public    Administration              Outstanding         Graduate Faculty Award University                of

          Kansas       Center for Teaching                Excellence           2005


   Best    Papers       in   Ethics    Award Johnson                 Institute     for   Responsible    Leadership      University      of


          Pittsburgh Graduate                   School     of   Public     and International       Affairs    2005


   Mike     Curro        Best        Student        Paper        Award          Association     for    Budgeting       and    Financial

           Management               2003



   Michigan           Association          of    Governing         Boards        Outstanding       Graduating        Male      Northern

           Michigan          University         1999




  Media

   Quoted by andor research mentioned in Al Jezeera America                                           TV    Arizona    Central Daily

   Arkansas       Democrat Gazette                 Austin American Statesman                    Bloomberg     News Boston Globe
   Clarin    Buenos             Aires           Debtwire         Deseret        UT       News     Detroit    News      BEFM         Radio

   Busan         South Korea               Education          Dive      Governing        Magazine      Kansas    City Star         Kansas

   City    Business           Journal           KCBS      Radio      San         Francisco      KIROTV         Seattle        KJRAM
   Sports    Radio Seattle                 KNKX          Radio Seattle           NPR       Marketplace       NPR       Market Watch

   Michigan       NPR           Radio       New        York     Times      the    Olympian Puget        Sound    Business Journal

   The     North        NJ      Record          Reuters         Route     50     Sammamish Review            Seattle   Times       Seattle


   MetPublicola               Snoqualmie               Valley      Star    Stateline       Tacoma      News Tribune          The   Street

   Voice    of    America            Wall       Street    Journal         WESA        Radio   Pittsburgh        PA     NPR WNYC
   Radio     Washington              Post Wenatchee                World       Yakima    Herald




  Education

     University              of Wisconsin           Milwaukee
     2004                     PhD      Political         Science     and Government

     2001                     MA      Political        Science


     Northern Michigan University
     2001                     Master       of   Public     Administration

     1999                     BS      Public Administration



     2013                     Certified         Government Financial              Manager       CGFM




                                                                 Just in Marlowe                                                        11

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 11 of 38 PageID #: 15750
  Other Professional Employment

     City of Marquette                MI
     19982001             Management Analyst


     Council of State Governments                        Washington         DC
     1998                 Policy     Analyst



  Courses Taught


   University       of Chicago

   Public    Finance      and Budgeting         Evening      MPP

   University       of    Washington
   Financial     Management and Budgeting                    MPA
   Management and Public               Capital Markets        MPA
   Public Private        Partnerships         MPA
   MPA      Capstone      Seminar

   Strategic     Financial    Management          I   Executive   MPA
   Executive      Economics        Executive      MPA

   University       of    Kansas

   Resource      Allocation    and Control        MPA
   Introduction      to   Quantitative        MethodsMPA
   Advanced       Quantitative       Methods      PhD

  Professional Service


   Technical       Advisory

   Government Finance              Officers    Association     Task   Force   on Rethinking    Local     Government

         Budgeting         2020 present

   Center for Digital Government                 Senior Fellow 2020 present


   City of Seattle Working            Group on Performance Auditing 2020

   National      Academy      of   Public     Administration      Fiscal   Futures Working    Group      2020

   WA    State    Governors        Council of Economic         Advisors    gubernatorial    appointee      20182020

   California     State   Auditor Local Government High Risk Advisory                   Team      20182020

   Urban    Institute     Tax Policy Center Technical             Working     Group on Unemployment        Insurance

         Trust    Fund Finance         20182020

   WA    State     Citizens        Commission          for   Performance      Measurement    on    Tax    Preferences

         gubernatorial        appointee         20162020

   Pew   Charitable       Trusts     State    Borrowing Practices      Interactive   Tool Expert   Reviewer     2017
         2018




                                                        Justin Marlowe                                             12

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 12 of 38 PageID #: 15751
   Governmental            Accounting         Standards        Board        Task      Force    on the      Government         Financial

           Reporting         Model 20152020
   National        Academies          of   Science      Institute      of   Medicine      Public         Health     Cost    Estimation

           Workgroup          20132014

   Municipal        Bond Information Services Inc development partner 20132015

   King County          WA       Council       Budget          Fiscal     Management Committee BasketballHockey
           Arena Proposal Expert               Review      Panel       2012

   Governmental          Accounting          Standards Board Task                Force on Fund Balance              Reporting 2006
           2008


   Expert      Witness          and Consulting

   Admitted expert witness Daubert Standard on government budgeting                                               finance   and   capital

           markets Federal District                 courts     state   courts      and SEC       civil    enforcement        actions   15

           cases   since     2014

   Occasional       consulting        for Boston Consulting                 Group     Brattle    Group          Charles River     Group
           Cornerstone Research               OnPoint Analytics               Public Policy Institute of California others

           2009 present


   Editorial        Boards

   Journal     of   Public Administration Research                     and Theory        January         2011     December      2014

   State    and Local        Government Review               January        2010      December       2012

   Journal     of Public Budgeting             Accounting           and Financial Management                    August 2008       present


   Association          Leadership

   Association         for    Budgeting         and      Financial        Management             Chair          elected      20182019
           Vice Chair        elected        and Conference           Program       Chair 20172018                Conference     Steering

           Committee          Seattle        Conference             20142016           Executive          Committee          20082010
           Burkhead          Award         Committee      2017            Nominating          Committee          2013       Conference

           Sponsorship         Chair         20112013           Taskforce        on    Curriculum         Standards         20112012
           Aaron Wildavsky             Award        Committee         2010       Mike Curro Best Student                  Paper Award
           Selection         Committee         2009        chair          2006        Kenneth        Howard        Award      Selection

           Committee         2005
   Brookings        Municipal       Finance Conference                Program Co Chair            20142015            Conference       Co
           Chair    2013
   Public Finance and Budgeting Section                        of   the Western       Social    Science Association           Co Chair
           20072008            Best    Conference        Manuscript         Selection    Committee          2009
   Association         for    Public       Policy     Analysis      and     Management           Conference          Program      Public

           Management Sub Committee 2017

   Public     Management Research                   Association        Finance        Committee 2019 present                Conference

           Program      Committee 2013

   Outside         Reviewer

   Tenure     and Promotion                26 cases    since   2013

   Program Reviewer              Brigham Young University Department                            of   Public      Management        2016




                                                             Justin    Marlowe                                                         13

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 13 of 38 PageID #: 15752
   Manuscript          Reviews

   Academy       of    Management             Annual         Meetings       Armed         Forces        6     Society         Asia       Pacific

   Management          Review        Congressional Quarterly Press                    Electronic        Hallway         teaching         cases
   Icelandic    Research         Fund        IGI     Global     International          Journal         of    Public         Administration

   International        Public       Management             Journal     Journal        of   Business          Research           Journal      of

   Governmental            6    Nonprofit      Accounting          Journal       of    Policy     Analysis             and    Management
   Journal      of    Public      Administration             Research      and        Theory         Journal           of    Public      Affairs

   Education          Journal        of    Public     and    Non   Profit    Affairs        Journal           of       Public    Budgeting

   Accounting          6    Financial        Management            Journal       of    Urban       Affairs         Local        Government

   Studies      Management                Science      Municipal        Finance         Journal             National          Tax     Journal

   Organizational           Research        Methods      Palgrave       MacMillan           Policy          Studies         Journal      Public

   Administration              Public      Administration         Review         Public     Budgeting              6    Finance          Public

   Finance     Review          Public      Performance        and Management             Review         Regional            Studies      Review

   of Public    Personnel Administration                     Roxbury    Press      State    and Local           Government Review

   University    of Illinois      Press       Urban    Affairs     Review




  University Service


   University         of   Washington               Evans     School

   Founder      and        Faculty        Director     UWPiper          Jaffray       SNW       Public        Financial         Leadership

        Academy            2013 to 2015

   Faculty     Director        Public      Sector    Chief Finance      Officers       Forum 20102013
   Evans School Faculty Council                     Chair    20142015        Chair Elect             20132014 member 2010
        2012

   PhD       Dissertation       Committee Stephanie                Leiser   chair placement                    Ford School          of   Public

        Policy University             of   Michigan

   MPA      Degree     Project       Advising         Luke    Baron     Brady Bekker              Emily Cook                 Steven      Danna
        Jarrad       Fjelstad        Myoung         Sun Lee      Forrest    Longman             Bill    Lucia Amanda                  Ondrick
        Adrian Rony             Jessica     Sandusky         Garrett Strain       Joshua        White        Julie      Wroblewski

   Service     on Standing         Committees            Faculty      Affairs    20192020              chair           20152016          chair
        20092010            Research        20092010           Executive     MPA        20102015
   Other Service           Junior Faculty           Search    Committees         2017 2016 2013 2012 2010


   University         of   Washington               Outside     the Evans         School

   UW    Alumni Association                Civic    Engagement        Workgroup          20172018

   Institute    for   Health      Metrics      and     Evaluation       Tobacco         Policy       Faculty       Search       Committee
        20172018

   UW PhD             Committee            Graduate      School     Representative               Richard        D           Kim School        of


        Pharmacy Edgar Luna Economics                               Amy     Li   College        of     Education             Luming      Shang
         Construction           Management             Sohaib      Gutub    Construction               Management
   UW    MastersProfessional                  Thesis    Committees           Matt       Landry          MS      Real         Estate       Colin

         Morgan Cross Master                  of   Urban Planning

   Global    Social    Entrepreneurship              Competition        Faculty       Judge      20122013



                                                             Justin Marlowe                                                                   14

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 14 of 38 PageID #: 15753
   Outside    PhD      Dissertation       Committees         Cameron Anal            Boise State        School    of    Public

       Service        Rebecca     Bloch   Rutgers University Accounting                   Michael Hayes          American
       University      Public     AdministrationPublic       Finance Min Su Georgia St University
       Public AdministrationPublic                Finance Jiseul Kim Univ of Nebraska Omaha Public
       AdministrationPublic            Finance


   University     of   Kansas

   PhD      dissertation    committees       Robert    Nye chair             placement        Deputy    Dean      US Army
       War     College      David    Matkin       placement           Askew    School    of    Public    Administration

       Florida State        Ed Stazyk       placement        School    of   Public   Affairs   American      University

   Other    Service    CareerOption         MPA     Admissions         Committee        20082009         Social    Sciences

       Division        General      Research        Fund      Review         Committee         20082009                Faculty

       coordinator         Department        of   Public     Administration          Monday       Research       Brownbag

       20062009            MPA      Final   Essay    Reader      20042008             Faculty    coordinator           Kansas

       CityCounty Management Association Spring Conference                              20072009




  Updated     July    24   2020




                                                    Justin    Marlowe                                                       15

Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 15 of 38 PageID #: 15754
                                                        Appendix        B

                                     Justin        Marlowe        PhD CGFM
                                    Testifying           Experience         20152020




Fant et aL v City of Ferguson             415cv00253AGF                 ED       Missouri
July 2018 present



Expert report




Tulalip   Tribes    and Consolidated Borough of Quil Ceda                   Village   v Smith   et   al 15cv00949
BJR   WDWash
January 2016 June 2018



Expert report rebuttal      report      and deposition




Securities     and Exchange     Commission              investigation   C08209
July 2015 September 2017



Expert testimony to       SEC   staff




Cavnar    et   al vs   BounceBack       Inc    et   aL 14cv00235RMP              EDWash
October 2015

Freitas et al vs       BounceBack       Inc   et   al    15cv3560RS         NDCal
November 2015


Expert report




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 16 of 38 PageID #: 15755
                                                                                 Appendix               C

                                     Documents                     Relied          Upon by Dr                Justin      Marlowe

Document        Title Bates         Numbers                                                                                                    Document Date


 Legal Pleadings


  Consolidated     Complaint for Violation                 of the Federal       Securities   Laws                                            March 13 2017


  Court   Memorandum Denying Defendants                          Motion    to   Dismiss                                                      December       18 2017

  Court   Denying    Plaintiffs     Motion      to   Certify Class                                                                           January   18 2019

  Court   Order Granting Class Certification                                                                                                 March 26 2019


  Court   Memorandum         Granting     Plaintiffs           Motion for Reconsideration            of the January   19 2018   Court        March 26 2019
 Order


 Plaintiffs     Objections      and Responses             to   Defendant   CoreCivic         Incs Second    Set of Interrogatories      to   May 1 2020
 Plaintiff



 Letter from Christopher            M    Wood        to    Brian   T   Glennon     and Milton       S McGee    re Deposition                 June   17 2020
  Citation Reference       in   Plaintiffs     Objections          and Responses       to   Defendant    Core Civic Incs Second

  Set of Interrogatories        to Plaintiff




 Depositions


 Deposition of Patrick Swindle                 30b6             with Exhibits                                                                January   92019

 Deposition of     Michael Nalley with Exhibits                                                                                              January   15 2019

 Deposition of Keith         Hall with Exhibits                                                                                              October   24 2019

 Deposition of Bart Verhulst             with Exhibits                                                                                       November       5   2019


 Deposition of     Kim White         with Exhibits                                                                                           November 15 2019


 Deposition of     John Baxter with Exhibits                                                                                                 December       19 2019

 Deposition of     Natasha Metcalf             with Exhibits                                                                                 December       19 2019


 Deposition of     Tony Grande with Exhibits                                                                                                 January   15 2020

 Deposition of     Cameron Hopewell               with Exhibits                                                                              January   17 2020

 Deposition of     Emilee Beach with Exhibits                                                                                                February      11 2020

 Deposition of Patrick          Swindle with Exhibits                                                                                        February      21 2020

 Deposition of     Bill   Dalius with Exhibits                                                                                               February      26 2020

 Deposition of     Damon Hininger              with Exhibits                                                                                 March     3   2020


 Deposition of Jeb        Beasley with Exhibits                                                                                              March 10 2020


 Deposition of     Todd Mullenger              with Exhibits                                                                                 March     13 2020

 Deposition of     Douglas       Martz                                                                                                       July   20 2020


  SEC   Filings


  Corrections    Corporation of       America Form               10K    for the    fiscal   year   ended December     31 2011   filed


 on February 24 2012


  Corrections    Corporation of       America Form               10K    for the    fiscal   year   ended December     31 2012   filed


 on February 27 2013




                                                                                 CONFIDENTIAL                                                                     Page   1




      Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 17 of 38 PageID #: 15756
Document        Title Bates         Numbers                                                                                           Document Date

  Corrections    Corporation of         America Form         10K     for the   fiscal   year   ended December    31 2013   filed


 on February 27 2014


  Corrections    Corporation of         America Form         10K     for the   fiscal   year   ended December    31 2014   filed


 on February 25 2015


  Corrections    Corporation of         America Form         10K     for the   fiscal   year   ended December    31 2015   filed


 on February 25 2016


  Corrections    Corporation of         America Form         10K     for the   fiscal   year   ended December    31 2016   filed


 on February 23 2017


  CoreCivic     Inc Form         10K    for the   fiscal   year   ended December         31 2017    filed   on February 22 2018


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended March 31 2012      filed


 on May 72012


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended June 30 2012     filed


 on August      9   2012


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended September 30 2012
 filed   on November         82012

  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended March 31 2013      filed


 on May 92013


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended June 30 2013     filed


 on August      8   2013


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended September 30 2013

 filed   on November         7   2013


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended March 31 2014      filed


 on May 82014


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended June 30 2014     filed


 on August      7   2014


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended September 30 2014
 filed   on November         5   2014


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended March 31 2015      filed


 on May 72015


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended June 30 2015     filed


 on August      6   2015


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended September 30 2015

 filed   on November         5   2015


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended March 31 2016      filed


 on May 52016


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended June 30 2016     filed


 on August      4   2016


  Corrections    Corporation of         America Form         10Q     for the quarterly period       ended September 30 2016

 filed   on November         3   2016



 Analyst    Reports

 Corrections        Industry      Behind the Bars          An     In Depth     View of the Corrections Industry Avondale             March   9   2009

 Partners   LLC

 Opportunities        for   Growth Reiterate         Buy      SunTrust       Robinson     Humphrey                                   May 23 2011

 Corrections        Future   Is   Solid Despite     FL Decision         SunTmst Robinson           Humphrey                          February    17 2012


                                                                             CONFIDENTIAL                                                               Page   2

         Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 18 of 38 PageID #: 15757
Document       Title Bates                 Numbers                                                                                                              Document Date

 Positive     on Prison REITs                  Were Dancin             to   the Jailhouse        Rock         Canaccord         Genuity                       July   13 2015

 Government          Replacement               Costs of Prisons          High       SunTrust           Robinson       Humphrey                                August 30 2018



 Research      Articles      and Other Publications


 Austin James and Garry Coventry Emerging Issues on Privatized Prisons                                                          US   Department          of

 Justice     Bureau    of   Justice        Assistance          February 2001


 Camp       Camille    G     and George           M       Camp       Private Sector Involvement                     in   Prison Services      and

 Operations      US         Department            of   Justice    National       Institute       of Corrections            February 1984


 Culp Richard         F The            Rise    and     Stall   of Prison Privatization                An    Integration of Policy Analysis

 Perspectives         Criminal Justice             Policy       Review       16 no     4    December 2005

 Friedmann Alex Apples to Fish Public and Private                                        Prison Cost             Comparisons Fordham Urban
 Law   Journal      42 no         2   2014

  Gaes Gerald        G The             Current Status of Prison Privatization                         Research on American Prisons
  Selected    Works    August 2010


  Gaes Gerry     PhD          Cost          Performance          Studies        Look   at   Prison Privatization                 NIJ Journal no 259

  2008

 Hakim Simon and Erwin                     A    Blackstone Prison Break                     A New          Approach        to   Public Cost   and

  Safety Independent               Policy      Report June 2014


 Hakim Simon and Erwin                      A    Blackstone Cost Analysis of Public and Contractor Operated                                                   April   29 2013
 Prisons Working Paper


 Henrichson      Christian            and Sarah Galgano                A Guide      to     Calculating           Justice   System     Marginal      Costs
 Vera   Institute     of   Justice      May 2013

 Kish Richard         J and Amy            F    Lipton       Do       Private    Prisons    Really Offer Savings                 Compared     With

 Their Public    Counterparts                   Institute      of Economic        Affairs        33 no 12013

 Lundahl Brad         W       et      al Prison           Privatization a       Meta Analysis of Cost and Quality of Confinement

 Indicators      Research on Social Work Practice 19 no 4 July 2009


 McDonald       Douglas           C and Kenneth                Carlson Contracting                   for   Imprisonment in the Federal Prison                 October     1 2005
  System      Cost    and Performance                of the Privately        Operated Taft Correctional Institution                        Abt

 Associates     Inc


 McDonald       Douglas and Carl Patten Jr Governments                                       Management              of Private      Prisons Abt              September 15 2003
 Associates     Inc


 McDonald       Douglas           et   al     Private Prisons           in the United States                An Assessment            of Current               July   16   1998

 Practice Abt Associates                   Inc


 McGinnis       Kenneth Performance                        Audit of the         Department           of Corrections         for the Legislative               December      31 2017
  Service    Bureau of the Oklahoma                    Legislature           MGT    of     America Inc


 Moore Adrian         T     Private Prisons                 Quality Corrections             at   a   Lower Cost Reason Public                 Policy

 Institute    Policy Study            No    240   1999

 Mumford Megan               et   al The Economics                    of Private    Prisons Brookings                    Institute    The Hamilton

 Project    2016

 Nelson Julianne Competition                         in   Corrections        Comparing Public and Private                       Sector   Operations
 The   CNA     Corporation             December 2005

 Perrone Dina and Travis                   C   Pratt      Comparing          the Quality of            Confinement and Cost Effectiveness
 of Public Versus          Private      Prisons        What      We Know Why We Do                         not   Know More and Where                to   Go
 From Here The             Prison       Journal 83 no             3    September 2003


 Petrella    Christopher              An    Open     Letter     to    Corrections      Corporation of             America American             Civil


 Liberty     Union July 2014


                                                                                       CONFIDENTIAL                                                                              Page   3

        Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 19 of 38 PageID #: 15758
Document            Title Bates             Numbers                                                                                                               Document Date

 Pratt Travis            C   and    Jeff   Maahs Are             Private    Prisons   More Cost Effective               Than Public Prisons           A
 Meta Analysis of Evaluation Research Studies Crime                                          Delinquency          45    no    3   July 1999



  Governmental               Agencies       Report and Publications


 U     S   Department             of Justice         Summary       of    Budget    Authority       by Appropriation

 haps      www justicegovsitesdefaultfilesjmdlegacy20140526bapodf
  Griffin        Greg    S   and Leslie McGuire                 Georgia Department               of Audits     and Accounts            Performance
 Audit     Division           Georgia       Department           of Corrections          Special   Examination Report               No 1812
 December           2018


 Lappin          Harley      G     et   al Evaluation            of the Taft Demonstration Project                 Performance             of a Private         October   7   2005
  Sector Prison          and the        BOP          Federal    Bureau     of Prisons


 Office         of the Inspector         General        OIG       FY     2015 Budget Request At               A   Glance

 httpswwwjusticegovsitesdefaultfilesjmdlegacy20131118oigpodf

 United         States   Department             of   Justice    Office of   Justice   Programs Examination of Privatization                          in   the

 Federal         Bureau of Prisons National                     Institute   of   Justice   National      Institute     of    Justice   Solicitation

 April     1999


 United         States   Department             of Justice      Memorandum            for the Acting Director Federal                  Bureau of                August 18 2016
 Prisons        from Sally Yates Deputy                   Attorney       General Subject Reducing                  our      Use of Private        Prisons


 United         States   Department             of Justice Office of the Inspector               General Review               of the Federal        Bureau      August 11 2016
 of Prisons Monitoring                   of Contract           Prisons     Evaluation      and Inspections         Division         1606

 United         States   General        Accounting         Office Private Prisons                Cost Savings          and   BOP s      Statutory

 Authority         Need      to   Be Resolved             Report    to   the   Chairman Subcommittee                   on Regulation Business

 Opportunities           and Energy Committee on Small Business House of Representatives                                               February 1991


 United         States   General        Accounting         Office      Public and Private           Prisons Studies           Comparing

 Operational Costs                andor Quality of Service Report                     to   the   Subcommittee           on Crime Committee on
 the Judiciary           House of Representatives                   August 1996


 United         States   Government              Accountability          Office    Bureau        of Prisons       Methods          for Cost    Estimation

 Largely Reflect             Best Practices but Quantifying                      Risks    Would Enhance Decision                   Making         Report   to


  Congressional          Committees              GAO 1094            November         2009


 United         States   Government             Accountability          Office    Cost     of Prisons         Bureau of Prisons Needs Better
 Data      to   Assess Alternatives for Acquiring                      Low and Minimum              Security      Facilities        GA0086
 October         2007    available         at   httpwwwgaogovassets270267839pdf

 United         States   Government             Accountability          Office    Federal Bureau             of Prisons       Methods       for                 July   27 2012
 Estimating Incarceration                  and Community Corrections                     Costs   and Results       of the Elderly Offender

 Pilot Enclosure              I Briefing for Congressional                     Requesters        GAO 12807R

 United         States   Government             Accountability          Office    Performance           Auditing The Experiences                  of the        September 25 2013
 United         States   Government             Accountability          Office     Statement       of   J Christopher         Mihm         Managing
 Director         Strategic        Issues       GAO 13868T

 United         States   Government             Accountability          Office    Prison Construction              Clear      Communication of the

 Accuracy           of   Cost      Estimates        and Project Changes is Needed Report to the                                      Subcommittee          on
 Commerce Justice Science                         and Related Agencies Committee on Appropriations                                 US      Senate    GAO
 08 634 May 2008


 United         States   Government             Accountability          Office    Bureau     of Prisons        Growing            Inmate    Crowding
 Negatively Affects                Inmates Staff and Infrastructure                       A Report      to   Congressional          Requesters      GAO
  12   743       September 2012



 Investor         Presentations            Supplemental             Financial      Information          and Press Releases


 CoreCivic           Inc Company                 Conference        Presentation           SP     Capital     IQ                                                 December      11 2013

 CoreCivic           Inc FQ4 2012               Earnings        Call Transcripts                                                                                February   14 2013
                                                                                         CONFIDENTIAL                                                                            Page 4
           Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 20 of 38 PageID #: 15759
Document        Title Bates   Numbers                                                                                         Document Date

  CoreCivic     Inc FQ1 2015      Earnings   Call Transcripts                                                               May 7 2015

  CoreCivic     Inc FQ1 2016      Earnings   Call Transcripts                                                               May 5 2016

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 December       31 2011

  Corrections    Corp of America     at   REITWeek    NAREITs     Investor   Forum                                          June    5   2014


  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended

  September 30 2014

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
  September 30 2015

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 March 31 2016


  Corrections    Corp of America     at   REITWeek    NAREITs     Investor   Forum                                          June    8   2016


  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 March 31 2013


  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 June   30 2013

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended

  September 30 2013

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 December       31 2013

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 March 31 2014


  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
 June   30 2014

  Corrections    Corporation of   America    Supplemental Financial Information for the Quarter Ended
  September 30 2014


  CCA    Americas     Leader Partnership     Corrections   Presentation   2013    Analyst    Day    Durable   Earnings      October     2   2013
 and Significant Growth Potential


  CCA    Americas     Leader Partnership     Corrections   Third Quarter 2014 Investor        Pre sentation                 November 2014


  CCA    Americas     Leader Partnership     Corrections    Fourth Quarter 2014 Investor           P resentation            February     2015


  CCA    Americas     Leader Partnership     Corrections    First Quarter    2015 Investor    Pre sentation                 May 2015

  CCA    Americas     Leader Partnership     Corrections    Second   Quarter   2015 Investor       Presentation             August 2015


 CCA     Americas     Leader Partnership     Corrections    Third Quarter 2015 Investor        Presentation                 November 2015


 CCA     Americas     Leader Partnership     Corrections    Fourth Quarter 2015 Investor           P resentation            February     2016


 CCA     Americas     Leader Partnership     Corrections    First Quarter    2016 Investor    Pre sentation                 May 2016

 CoreCivic       Third Quarter 2016 Investor      Presentation



 CoreCivic       Fourth Quarter 2016 Investor      Presentation


 CoreCivic      Corrections   Corporation of    America Announces      Contract   Award      with Federal     Bureau   of   April   1 2009
 Prisons




                                                                CONFIDENTIAL                                                                    Page   5

        Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 21 of 38 PageID #: 15760
Document       Title Bates            Numbers                                                                                                              Document Date


 Press Articles



 Boone Rebecca              Can Private       Prisons     Be Run Cheaper                 Lewiston          Morning       Tribune         available   at   March    5   2012

 http   lmtribune      comnorthwestcanprivateprisonsberuncheaperarticleba36fbc                                                      1   281d5 d87
  8b71a0daff98e77b            html



 Brogdon Louis Critics Point Finger                      at   CCA        For Profit Prison Operator Taken                      to   Task for              May 5 2014
  Campaign Giving Operations Times Free Press


 Oppel Jr Richard            A     Private Prisons           Found       to   Offer   Little   in   Savings New York Times available                      May 18 2011
 at   httpswww        nytimescom20110519us19prisonshtml


 Volokh      Sasha     Dont End          Federal       Private    Prisons The Washington                         Post available         at                August 19 2016
 httpswwwwashingtonpostcomnewsvolokhconspiracywp20160819dontendfederalprivate

 prisons




 Academic Sources Handbooks                           and Other Regulatory               Texts


 Executive    Office of the President                of the United States             Office of     Management            and Budget Circular
 No A11        Preparation Submission                  and Execution of the Budget                     June 2015

 Executive    Office of the President Office of                      Management         and Budget Circular                   No A76                      May 29 2003
  Revised

 Finkler     Steven    A     Robert      M   Purtell     Thad        D   Calabrese       and Daniel              L   Smith Financial

 Management         for Public       Health       and Not forProfit Organizations                          4th   ed   New     York Pearson
 2013

  Government        Performance         and Results Act Public Law 10362                                                                                  August   3   1993



 Horngren      Charles       T     Srikant   M       Datar and Madav            V     Rajan Cost Accounting                   A   Managerial

 Emphasis      14th   ed     New     York      Prentice       Hall 2012


 Khan Aman          Cost and Optimization               in   Government          2nd   ed      New     York Routeledge

 Kotler Philip        and Kevin Lane Keller Marketing Management                                    15th    ed       Global   Harlow         Pearson

 Education    Limited 2016


 Levin Henry        M       Cost Effectiveness           A    Primer Newbury             Park       CA       Sage      1983

 National Association of            State    Procurement         Officers       NASPO          Benchmarking              Workgroup
 Benchmarking          Cost      Savings     and Cost Avoidance Research Brief September 2007


 Pindyck     Robert     S    and Daniel       L      Rubinfeld       Microeconomics             7th   ed Upper            Saddle        River Pearson

 Education 2009


 Rivenbark      William       C The          Intrinsic   Value of Cost Accounting                     for   Benchmark          Service       Efficiency
 in Cost   Accounting         in   Government Theory                 and Applications          ed      Zachary         Mohr Routledge 2017

 The Economy          Act 31       US    Code     §   15351536

 United    States   Government           Accountability          Office       GAO       Cost Estimating               and Assessment          Guide
 Best Practices       for   Developing       and Managing             Capital Program Costs Applied Research and

 Methods      GAO 093          SP March 2009


 United    States   Government           Accountability          Office Principles of Federal                        Appropriations          Law
 Office    of the General          Counsel     3 ed vol          3   Washington           DC          September 2008


 United    States   Government           Accountability          Office Principles of Federal                        Appropriations          Law
 Annual Update         of the      3 ed      Office of the General             Counsel         GAO 153035P                March 2015

 United    States   Government           Accountability          Office Principles of Federal                        Appropriations          Law
 Office    of the General          Counsel     4th    ed GAO 164635P March 2016

 Public    Law 104208            104th   Congress September 30 1996 available                               at


 httpswwwtreasurygovresourcecentersanctionsDocumentsp1104208pclf


                                                                                    CONFIDENTIAL                                                                              Page   6

        Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 22 of 38 PageID #: 15761
Document         Title Bates       Numbers                                                                                            Document Date


 Federal Prison System Documents


 Bureau     of   Justice    Statistics   Key   Statistics      Total Correctional    Population      19802016       available   at

 haps    wwwbj       s   govindex cfmty=kfdetailiid=488

 Federal    Prison   System Buildings and Facilities FY2011

 Federal    Prison   System Buildings and Facilities FY2012


 Federal    Prison   System Bureau of Prisons           BOP          FY   2013 Budget Request At     A   Glance


 Federal    Prison   System Bureau of Prisons           BOP          FY   2014 Budget Request At     A   Glance


 Federal    Prison   System Bureau of Prisons           BOP          FY   2017 Budget Request At     A   Glance


 Federal    Prison   System Bureau of Prisons           BOP          FY   2018 Budget Request At     A   Glance


 Federal    Prison   System Per Capita Costs           FY 20092017

 Federal    Bureau of Prisons Program Statement                 Accounting      for Real Property Depreciation         and           February   24 2015
 BF      Projects


 US      Department        of Justice Federal      Bureau of Prisons Criminal Alien Requirement              VIII    RFP
 PCC0012         materials     April    29 2008    available    at


 https   betasamgovoppf900f4355784f3c545fed8ca4461d324view


 US      Department        of Justice Federal      Prison   System    FY    2011 Performance     Budget    Congressional

  Submission      Salaries    and Expenses


 US      Department        of Justice Federal      Prison   System    FY    2012 Performance     Budget    Congressional

  Submission      Salaries    and Expenses


 US      Department        of Justice Federal      Prison   System    FY    2012 Performance     Budget    Congressional

  Submission Buildings          and   Facilities



 US      Department        of Justice Federal      Prison   System    FY 2013    Congressional    Budget    Buildings   and

 Facilities



 US      Department        of Justice Federal      Prison   System    FY    2013 Performance     Budget    Congressional

  Submission      Salaries    and Expenses with Exhibits


 US      Department        of Justice Federal      Prison   System    FY 2014    Congressional    Budget    Buildings   and
 Facilities



 US      Department        of Justice   FY   2014 Performance         Budget   Congressional     Submission Federal Prison

  System    Salaries     and Expenses


 US      Department        of Justice   FY   2015 Performance         Budget   Congressional     Submission Federal Prison

  System Buildings and          Facilities



 US      Department        of Justice   FY   2015 Performance         Budget   Congressional     Submission Federal Prison

  System    Salaries     and Expenses


 US      Department        of Justice   FY   2016 Performance         Budget   Congressional     Submission Federal Prison

  System Buildings and          Facilities   with Exhibits


 US      Department        of Justice   FY   2016 Performance         Budget   Congressional     Submission Federal Prison

  System    Salaries     and Expenses with Exhibits


 US      Department        of Justice   FY   2017 Performance         Budget   Congressional     Submission Federal Prison

  System Buildings and          Facilities



 US    Department of Justice FY 2018 Performance                      Budget   Congressional     Submission Federal Prison

  System Buildings and Facilities

 United    States   Department        of Justice Fiscal Years        20142018     Strategic   Plan




                                                                           CONFIDENTIAL                                                             Page   7

         Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 23 of 38 PageID #: 15762
Document       Title Bates           Numbers                                                                                                 Document Date


 Miscellaneous


  1901   NE   Ohioxlsx


 BOP     Mission available      at   httpswwwbopgovaboutagencyagencypillarsjsp                                    last   accessed

 7292020

 U   S   House of Representatives            Making       Appropriations for Science             the   Departments        of State         November 72005

 Justice    and Commerce and Related Agencies                     for the Fiscal   Year Ending September 302006                      and
 for Other    Purposes       109th   Congress Report           109272


 Hearings     before   the   Committee on the Judiciary United               States     Senate   One Hundred        Eleventh               September 292010
  Congress Second Session             Part   8   Serial   No J1114          available    at                                                and November 17

 haps    www     congress     gov111chrgshrg66817CHRG111shrg66817                                htm                                       2010


 National Association of        State   Procurement         Officials      Who   We Are          available   at


 httpswwwnaspoorgabout                   last    accessed    7282020

 Federal    Bureau of Prisons Hearing Before the Subcommittee                         on Crime Terrorism Homeland                          September 192013

  Security and Investigations         of the     Committee on the Judiciary House of Representatives                        One
 Hundred      Thirteenth     Congress        First   Session      Serial   No 11350       available     at


 httpswwwgovinfogovcontentpkgCHRG113hhrg82847htmlCHRG113hhrg82847                                                           htm


  Statement            E Samuels Jr Director Federal Bureau of Prisons
               of Charles                                                      Department of           US                                  August 42015
 Justice before      Committee on Homeland Security and Governmental Affairs United States
                    the

  Senate for a Hearing Entitled Oversight of the Bureau of Prisons First Hand Accounts of Challenges

 Facing    the Federal Prison        System available        at

 httpswwwbopgovresourcesnewspodfs080415writtenstatementpodf


 Statement of Charles E Samuels Jr Director of the Federal Bureau of Prisons Before the                                      US            April   102014
 House of Representatives Committee on Appropriations Subcommittee on Commerce Justice
 Science and Related Agencies Federal Bureau of Prisons FY 2015 Budget Request



 Bates    Stamped Documents

 BOP      0008068

 BOP02943926
  CORECIVIC0000001191
  CORECIVIC000042022
  CORECIVIC000047374
  CORECIVIC0000692870
  CORECIVIC000108283
  CORECIVIC0001329544
  CORECIVIC000192532
  CORECIVIC000222829
  CORECIVIC0002307547
  CORECIVIC000298284
  CORECIVIC000306061
  CORECIVIC0003082321
  CORECIVIC0003791962
  CORECIVIC000431725
  CORECIVIC0024796
  CORECIVIC00247967
  CORECIVIC00248023
  CORECIVIC00248045
  CORECIVIC002915362
  CORECIVIC00365335
  CORECIVIC003843542
  CORECIVIC00437867
  CORECIVIC00443745
  CORECIVIC00447956
  CORECIVIC00474302

                                                                            CONFIDENTIAL                                                                    Page   8

         Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 24 of 38 PageID #: 15763
Document   Title Bates   Numbers                                         Document Date

  C0RECIVIC00477201
  C0RECIVIC00502559
  C0RECIVIC00502723
  C0RECIVIC00502745
  CORECIVIC005027681
  CORECIVIC00567316
  C0RECIVIC005673747
  CORECIVIC00594123
  CORECIVIC008046271
  CORECIVIC0114064
  CORECIVIC01253049
  CORECIVIC018638296
  CORECIVIC02525716
  CORECIVIC03753138
  CORECIVIC0393678
  CORECIVIC039367980
  CORECIVIC0393682727
  CORECIVIC042616773
  CORECIVIC05027745
  CORECIVIC05077923
  CORECIVIC06602989
  CORECIVIC06603012
  CORECIVIC06603045
  C0RECIVIC06832223
  CORECIVIC07617289
  C0RECIVIC094476775
  C0RECIVIC094596895
  CORECIVIC0960355
  CORECIVIC096135761
  CORECIVIC099012930
  CORECIVIC09901869
  CORECIVIC099020001
  CORECIVIC09902212
  CORECIVIC099052630
  CORECIVIC099073940
  CORECIVIC09916345
  CORECIVIC0992652
  CORECIVIC0994540
  C0RECIVIC09952434
  C0RECIVIC09969867
  CORECIVIC10013112
  CORECIVIC10014309
  CORECIVIC10028124
  CORECIVIC10085734
  CORECIVIC10087423
  CORECIVIC100903940
  CORECIVIC10090589
  CORECIVIC100921835
  CORECIVIC1011291
  CORECIVIC10481256
  CORECIVIC1048127
  CORECIVIC104813045
  CORECIVIC10481489
  CORECIVIC10485949
  CORECIVIC10516707
  CORECIVIC10520212
  CORECIVIC105709158
  CORECIVIC1057296301
  CORECIVIC10576756


                                      CONFIDENTIAL                               Page   9

     Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 25 of 38 PageID #: 15764
Document   Title Bates   Numbers                                         Document Date

  C0RECIVIC10579501
  C0RECIVIC10609467
  C0RECIVIC106207986
  CORECIVIC1062186207
  CORECIVIC1084355
  C0RECIVIC10843645
  CORECIVIC1084370
  C0RECIVIC10843745
  CORECIVIC1084378
  CORECIVIC1084381
  CORECIVIC1084392
  CORECIVIC10843978
  CORECIVIC1084401
  CORECIVIC1084409
  CORECIVIC1084413
  CORECIVIC1084426
  CORECIVIC10844301
  CORECIVIC1084440
  CORECIVIC10848667
  CORECIVIC1084873
  CORECIVIC1084878
  CORECIVIC1084882
  CORECIVIC1084892
  CORECIVIC10848938
  CORECIVIC10859445
  CORECIVIC108603057
  CORECIVIC10866649
  CORECIVIC10866706
  CORECIVIC10867038
  CORECIVIC1088594
  CORECIVIC1089461
  CORECIVIC11315114
  CORECIVIC11319289
  CORECIVIC11369212
  CORECIVIC1145995
  CORECIVIC11530367
  CORECIVIC11532356
  CORECIVIC11537734
  CORECIVIC11579889
  CORECIVIC1164202
  CORECIVIC11688501
  CORECIVIC11919801
  CORECIVIC119721920
  CORECIVIC120451920
  CORECIVIC122176768
  CORECIVIC1224206
  CORECIVIC12337023
  CORECIVIC1255135
  C0RECIVIC125575860
  CORECIVIC12722216
  C0RECIVIC127242830
  CORECIVIC127314954
  CORECIVIC12887412
  CORECIVIC 1327566593
  CORECIVIC13319678
  CORECIVIC 13376723




                                      CONFIDENTIAL                              Page 10
     Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 26 of 38 PageID #: 15765
Document           Title Bates     Numbers                                                                                                   Document Date

   C0RECIVIC1353037046
   C0RECIVIC1353047056
   C0RECIVIC1353057066
   CORECIVIC1353067076
   CORECIVIC1353077086
   C0RECIVIC1353087096
   C0RECIVIC1353097106
   CORECIVIC1353107116
   CORECIVIC1353117126
   CORECIVIC1353127136
   CORECIVIC1353137146
   CORECIVIC1353147156
   CORECIVIC1353157166
   CORECIVIC1353167176
   CORECIVIC1353177186
   CORECIVIC1353187196
   CORECIVIC1353197206
   CORECIVIC1353207216
   CORECIVIC1353217226
   CORECIVIC1353227236
   CORECIVIC1353237246
   CORECIVIC1353247256
   CORECIVIC1353257266
   CORECIVIC1353267276
   CORECIVIC1353277286
   CORECIVIC1353287296
   CORECIVIC1353297306
   CORECIVIC1353307316
   CORECIVIC1353317326
   C0RECIVIC1353327336
   CORECIVIC1398031
   CORECIVIC147314950
   CORECIVIC1473396407
   CORECIVIC15013823
   CORECIVIC1848098102
   CORECIVIC18685914
   CORECIVIC1969691
   C0RECIVIC2037897902
   CORECIVIC203807692
   CORECIVIC20383856
   C0RECIVIC207955866
   CORECIVIC207956771
   CORECIVIC2155593
   CORECIVIC217381120




Note   Even   if   not included   in this list   I   also   considered   and   relied   upon any other document   cited   in   my   report   exhibits   and

appendices




                                                                          CONFIDENTIAL                                                                   Page   11

       Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 27 of 38 PageID #: 15766
                                                                                                                                                             Exhibit




                                                                                                                                                                              1




                                                                                                                                of
                                                                                             Composition                                CoreCivic Revenue                                                    Customer




                                                                                                                                                                                                  By




                                                                                                                                                               of
                                                                                                                                                                    Revenue         Earned From




                                                                                                                                        US
                                                                                                                                                        MS
                                                                                  Fiscal                                                                                                                            Other




                                                                                                                                                                                                       BOP
                                                                                            Year




                                                                                                                                                                              ICE
                                                                                                    State Agencies
                                                                                      2011




                                                                                                             49
                                                                                                                                             20
                                                                                                                                                                              12
                                                                                                                                                                                                        12
                                                                                      2012




                                                                                                             49
                                                                                                                                             20
                                                                                                                                                                              12
                                                                                                                                                                                                        12




                                                                                                             49
                                                                                                                                             19
                                                                                                                                                                              12
                                                                                                                                                                                                        13
                                                                                                                                                                                                                      7 7 7
                                                                                      2013

                                                                                      2014




                                                                                                             46
                                                                                                                                             17
                                                                                                                                                                              13
                                                                                                                                                                                                        13
                                                                                                                                                                                                                     11

                                                                                      2015




                                                                                                             40
                                                                                                                                             16
                                                                                                                                                                              24
                                                                                                                                                                                                        11
                                                                                                                                                                                                                      9


                                                                                      2016




                                                                                                             38
                                                                                                                                             15
                                                                                                                                                                              28
                                                                                                                                                                                                             9
                                                                                                                                                                                                                     10




                                                                                                             45
                                                                                                                                             18
                                                                                                                                                                              17
                                                                                                                                                                                                        12
                                                                                                                                                                                                                      9



                                                                                  Average




                                                                                                                         of
                                                                                   Source    Corrections                      America                        Forms




                                                                                                                                                                            FY
                                                                                                           Corporation




                                                                                                                                                                      10K
                                                                                                                                                                                    20132016 Business Development




                                                                                                                                                  CCA




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 28 of 38 PageID #: 15767
                                                                                                                                                             CONFIDENTIAL
                                                                                                                                                                                                                                                                Exhibit




                                                                                                                                                                                                                                                                                                 21




                                                                                                                                                                                       of
                                                                                                                               Summary                                                                      CoreCivics Alleged Cost Related                                                                                                                                               Misrepresentations
                                                                                                                                                                                                                                                  Quantitative Statements



                                                                                              Alleged     CostRelated Misrepresentation                                                                                                       Source                                                                                                                                       Support Provided                                                                  CoreCivic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          New
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       To




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Public




                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                  more                                                                                                                                                                                                         Erwin                                                            Prison Break                                                                                                                             Cost




                                                                                                                                12


                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A




                                                                                                                                                                                                                 CCA




                                                                                                                                           or
                                                                                  Annual               costs savings                                                                                                         Americas Leader Partnership                     Hakim                Simon                                                                                    Blackstone                                                                                                 Approach
                                                                                                                                                                                                            Corrections                                       2013                                                                                                                                                                                    lowest estimated                                               avoidable                                 cost




                                                                                                                                                                                                                                                                             And
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             run




                                                                                                                                                       or
                                                                                                                                                             more




                                                                                                                                            12
                                                                                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                     of
                                                                                                provides cost savings                                                                                                                     Presentation                                    Safety June 2014                                                                                       Represents                                                                                           long




                                                                                        CCA
                                                                                                                                                                                                                                                                                                                                                                                   A p




                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                   use




                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      states          under review




                                                                                                                                                                                                                                                                                                                                                                                                                                                    ten
                                                                                                                                                                                                            Analyst                       Durable Earnings                   savings from                                                                                     private                  prison




                                                                                                                                                                                                                                  Day
                                                                                                                                                                                                                                                                                                                                                                                                                           by
                                                                                                                                                                                                            Significant                  Growth Potential

                                                                                                                                                                                                            1022013
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          New
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       To




                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                  Critics                                                                                                                                                                                                                                                                           Public
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A


                                                                                  Citing Temple              University        economists                    company                                        Brogdon                     Louis               point   Finger   Hakim                Simon                                                        Erwin                       Blackstone                           Prison Break                                                          Approach                                                           Cost




                                                                                                                                                                                                            at
                                                                                                                                                                                                                                                                             And
                                                                                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                     said




                                                                                                                                                      a
                                                                                                         Jonathan        Burns                                                                                                                                                                                                                                                                                                                        lowest estimated                                               avoidable                                 cost




                                                                                                                                                 in
                                                                                                                                                                                                                       CCA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             run




                                                                                  spokesman                                                                 prepared                                                              Forprofit prison           operator                     Safety June 2014                                                                                       Represents                                                                                           long




                                                                                                                                                                                                                                                                                                                                                                                   A p




                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                   use




                                                                                                                                                                                                       17
                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ten




                                                                                                                                                                                                                                            for
                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                  statement            that forprofit     prisons save taxpayers                                                            taken                 task            campaign     giving        savings from                                                                                     private                  prison                                                         states          under review


                                                                                                                                                                                                                                                                                                                                                                                                                           by
                                                                                                        corrections      costs                                                                                                            Times Free Press




                                                                                                  in
                                                                                  percent                                                                                                                   operations
                                                                                                                                                                                                            5514




                                                                                                                                           181
                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                 of
                                                                                                                                                            relative                                                                                                                                                                                ratio




                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                             Calculated




                                                                                                                                                                                                                                                                                                                   as




                                                                                                                                                                                                                 CCA
                                                                                  Operational Cost Savings                                                                                                                   Americas Leader Partnership




                                                                                                                                                                           BOP
                                                                                                                         real estate                                                                                                                                                              total




                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   its




                                                                                                                                                 costs                                                                                                                             CCAs                                                                                                                                                                                                               ended        93014




                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10




                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       for




                                                                                                                                                                                                                                          Third Quarter 2014                                                              revenue



                                                                                                                                                                                                                                                                                                                                                                       per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           per




                                                                                              operating cost                                                                                                Corrections                                                                                                                                                                  compensated manday                                                                           quarter

                                                                                  facilities                                                                                                                Investor




                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                  Presentation




                                                                                                                                                                                                                                                                             Q
                                                                                                                                                                                                                                                                                         $6965
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all




                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                    cost                                                            across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as




                                                                                                                                                                                                                                                                                                                                             BOPs                                                      daily                                          capita                                          security       classifications
                                                                                                                                                                                                                                                                                                                                                                                                                                       per




                                                                                                                                                                                                                                                                                                                                                                            average
                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                                                                               FY
                                                                                                                                                                                                                                                                                                                                                                                                        an




                                                                                                                                                                                                                                                                                                            for
                                                                                                                                                                                                                                                                             disclosed                                                           2013                                                              estimated                              incremental                     real estate              investment
                                                                                                                                                                                                                                                                                                                                                                             $73




                                                                                                                                                                                                                                                                             maintenance                                      cost                                   capita
                                                                                                                                                                                                                                                                                                                                                         per
                                                                                                                                                                                                                                                                                                                                                                                                 $12




                                                                                                                                                      relative                                                                                                                                                                                      ratio




                                                                                                                                                                           to
                                                                                                                                                                                                                                                                             Calculated




                                                                                                                                           17
                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                   as




                                                                                                                                                                                                                 CCA
                                                                                  Operational Cost Savings                                                                                                                   Americas Leader Partnership




                                                                                                                                                              BOP
                                                                                                                   real estate                                                                                                                                                                    total




                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         its




                                                                                                                                          costs                                                                                                                                    CCAs                                                                                                                                                                                                               ended        123114
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    10




                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       for




                                                                                  operating cost                                                                                                            Corrections                   Fourth Quarter 2014                                                             revenue                                                        compensated manday
                                                                                                                                                                                                                                                                                                                                                                       per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      quarter
                                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                          and




                                                                                  facilities                                                                                                                Investor
                                                                                                                                                                                                                                                                                                                  for




                                                                                                                                                                                                                                                                             K
                                                                                                                                                                                                                                  Presentation                                       $7055                                           owned                                               managed                   facilities
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all




                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                            of



                                                                                                                                                                                                                                                                                                                                                                                                                    cost                                                            across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as




                                                                                                                                                                                                                                                                                                                                             BOPs                           average                    daily                                          capita                                          security       classifications
                                                                                                                                                                                                                                                                                                                                                                                                                                       per




                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                                                                               FY
                                                                                                                                                                                                                                                                                                                                                                                                        an




                                                                                                                                                                                                                                                                                                            for




                                                                                                                                                                                                                                                                             disclosed                                                           2013                                                              estimated                              incremental                     real estate              investment
                                                                                                                                                                                                                                                                                                                                                                             $73




                                                                                                                                                                                                                                                                             maintenance                                      cost
                                                                                                                                                                                                                                                                                                                                                                                                 $12




                                                                                                                                                                                                                                                                                                                                                                     capita
                                                                                                                                                                                                                                                                                                                                                         per




                                                                                                                                                      relative                                                                                                                                                                                      ratio




                                                                                                                                                                           to
                                                                                                                                                                                                                                                                             Calculated
                                                                                                                                                                                                                                                                                                                   as




                                                                                                                                           15
                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                  Operational Cost Savings                                                                                                                   Americas Leader Partnership




                                                                                                                                                                                                                 CCA




                                                                                                                                                              BOP
                                                                                                                   real estate




                                                                                                             and
                                                                                                                                          costs




                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and




                                                                                  operating cost                                                                                                            Corrections                   First Quarter 2015
                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                                                                                                                             for




                                                                                                                                                                                                                                                                                   CCAs                                                          owned                                    diem                                  quarter                               ended           33115 $74841
                                                                                                                                                                                                                                                                                                                                                                                   per




                                                                                                                                                                                                                                                                                                  average
                                                                                  facilities                                                                                                                Investor              Presentation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all




                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                    cost                                                            across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as




                                                                                                                                                                                                                                                                                                                                             BOPs                           average                    daily                                          capita                                          security       classifications
                                                                                                                                                                                                                                                                                                                                                                                                                                       per




                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                                                                               FY
                                                                                                                                                                                                                                                                                                                                                                                                        an




                                                                                                                                                                                                                                                                                                            for




                                                                                                                                                                                                                                                                             disclosed                                                           2014                                                              estimated                              incremental                     real estate              investment
                                                                                                                                                                                                                                                                                                                                                                             $76




                                                                                                                                                                                                                                                                             maintenance                                      cost                                   capita
                                                                                                                                                                                                                                                                                                                                                         per
                                                                                                                                                                                                                                                                                                                                                                                                 $12




                                                                                                                                                      relative                                                                                                                                                                                      ratio




                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                             Calculated
                                                                                                                                                                                                                                                                                                                   as




                                                                                                                                           92
                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                  Operational Cost Savings                                                                                                                   Americas Leader Partnership




                                                                                                                                                                                                                 CCA




                                                                                                                                                              BOP




                                                                                                             and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     its




                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       10Q




                                                                                                                   real estate




                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                              for




                                                                                  operating cost                                          costs                                                             Corrections                   Second       Quarter 2015                CCAs           revenue                                                            compensated manday                                                                                      quarter      ended         63015
                                                                                                                                                                                                                                                                                                                                                  per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        per




                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                  facilities                                                                                                                Investor
                                                                                                                                                                                                                                                                                                      for




                                                                                                                                                                                                                                  Presentation                               $7991                                      owned                                                 managed                        facilities
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                all




                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                    cost                                                            across
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as




                                                                                                                                                                                                                                                                                                                                             BOPs                           average                    daily                                          capita                                          security       classifications
                                                                                                                                                                                                                                                                                                                                                                                                                                       per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          real estate
                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                             disclosed                                                                                                                             estimated                              incremental                                              investment
                                                                                                                                                                                                                                                                                                                               FY




                                                                                                                                                                                                                                                                                                                                                 2014
                                                                                                                                                                                                                                                                                                                                                                                                        an




                                                                                                                                                                                                                                                                                                            for
                                                                                                                                                                                                                                                                                                                                                                             $76




                                                                                                                                                                                                                                                                             maintenance                                      cost
                                                                                                                                                                                                                                                                                                                                                                                                 $12




                                                                                                                                                                                                                                                                                                                                                                     capita
                                                                                                                                                                                                                                                                                                                                                         per




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 29 of 38 PageID #: 15768
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                    CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                            Exhibit




                                                                                                                                                                                                                                                                                                 21




                                                                                                                                                                             of
                                                                                                                           Summary                                                     CoreCivics Alleged Cost Related                                                                                                                                              Misrepresentations
                                                                                                                                                                                                                        Quantitative Statements



                                                                                            Alleged     CostRelated Misrepresentation                                                                               Source                                                                                                                                           Support Provided                                 CoreCivic




                                                                                                                                                                                                                                                                                                                                                                                                               by




                                                                                                                                           179
                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                               of
                                                                                                                                                          relative                                                                                                                                                                            ratio




                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                   Calculated




                                                                                                                                                                                                                                                                                                               as




                                                                                                                                                                                              CCA
                                                                                  Operational Cost Savings                                                                                            Americas Leader Partnership




                                                                                                                                                                      BOP
                                                                                                                       real estate                                                                                                                                                                  total




                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             its




                                                                                                                                                       costs                                                                                                             CCAs                                                                                                                                                                        ended           93015




                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10




                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                for
                                                                                            operating cost                                                                              Corrections              Third Quarter 2015                                                                                   revenue                                      compensated manday                                             quarter




                                                                                                                                                                                                                                                                                                                                                       per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 per




                                                                                  facilities                                                                                            Investor




                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                         Presentation




                                                                                                                                                                                                                                                                   Q
                                                                                                                                                                                                                                                                               $7222




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                                                                                                                                                               all




                                                                                                                                                                                                                                                                                                                                                                                          cost
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as




                                                                                                                                                                                                                                                                                                                                       BOPs




                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                 daily                       capita          across                  security        classifications




                                                                                                                                                                                                                                                                                                                                                                                                 per
                                                                                                                                                                                                                                                                                                                                                            average




                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                            FY
                                                                                                                                                                                                                                                                                                                                                                                  an




                                                                                                                                                                                                                                                                                                        for
                                                                                                                                                                                                                                                                   disclosed                                                                 2014                                        estimated           incremental                real estate           investment




                                                                                                                                                                                                                                                                                                                                                             $76
                                                                                                                                                                                                                                                                   maintenance                                            cost




                                                                                                                                                                                                                                                                                                                                                                           $12
                                                                                                                                                                                                                                                                                                                                                      capita




                                                                                                                                                                                                                                                                                                                                               per




                                                                                                                                           173
                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                               of
                                                                                                                                                          relative                                                                                                                                                                            ratio




                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                   Calculated




                                                                                                                                                                                                                                                                                                               as




                                                                                                                                                                                              CCA
                                                                                  Operational Cost Savings                                                                                            Americas Leader Partnership




                                                                                                                                                                      BOP
                                                                                                                       real estate                                                                                                                                                                  total




                                                                                                                 and
                                                                                                                                                       costs                                                                                                             CCAs                                                                                                                                                                                        ended     123115




                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                  for




                                                                                            operating cost                                                                              Corrections              Fourth Quarter 2015                                                                                  annual revenue                                               compensated manday                                                quarter




                                                                                                                                                                                                                                                                                                                                                                           per
                                                                                  facilities                                                                                            Investor




                                                                                                                                                                                                                                                                                     its
                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                         Presentation




                                                                                                                                                                                                                                                                                                  10K
                                                                                                                                                                                                                                                                                                                    $7276




                                                                                                                                                                                                                                                                   per
                                                                                                                                                                                                                                                                                                                                                                                                                                               all




                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                          cost
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as




                                                                                                                                                                                                                                                                                                                                       BOPs                                      daily                       capita          across                  security        classifications
                                                                                                                                                                                                                                                                                                                                                                                                 per




                                                                                                                                                                                                                                                                                                                                                            average




                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                            FY
                                                                                                                                                                                                                                                                                                                                                                                  an




                                                                                                                                                                                                                                                                                                        for
                                                                                                                                                                                                                                                                   disclosed                                                                 2014                                        estimated           incremental                real estate           investment




                                                                                                                                                                                                                                                                                                                                                             $76
                                                                                                                                                                                                                                                                   maintenance                                            cost
                                                                                                                                                                                                                                                                                                                                                                           $12
                                                                                                                                                                                                                                                                                                                                                      capita




                                                                                                                                                                                                                                                                                                                                               per




                                                                                                                                           144
                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                               of
                                                                                                                                                          relative                                                                                                                                                                            ratio



                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                            to
                                                                                                                                                                                                                                                                   Calculated




                                                                                                                                                                                                                                                                                                               as




                                                                                                                                                                                              CCA
                                                                                  Operational Cost Savings                                                                                            Americas Leader Partnership




                                                                                                                                                                      BOP




                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             its




                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10




                                                                                                                       real estate




                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                    total
                                                                                                                                                                                                                                                                                                                                                                                                                for




                                                                                            operating cost                                             costs                            Corrections              First Quarter 2016                                      CCAs                                         revenue                                      compensated manday                                             quarter            ended           33116
                                                                                                                                                                                                                                                                                                                                                       per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 per




                                                                                  facilities                                                                                            Investor




                                                                                                                                                                                                                                                                                                              and
                                                                                                                                                                                                         Presentation




                                                                                                                                                                                                                                                                   Q
                                                                                                                                                                                                                                                                               $753




                                                                                                                                                                                                                                                                                           sum
                                                                                                                                                                                                                                                                                                                                                                                                                                               all




                                                                                                                                                                                                                                                                                                                                                                                          cost
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as




                                                                                                                                                                                                                                                                                                                                       BOPs




                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                 daily                       capita          across                  security        classifications
                                                                                                                                                                                                                                                                                                                                                                                                 per




                                                                                                                                                                                                                                                                                                                                                            average
                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                            FY
                                                                                                                                                                                                                                                                                                                                                                                  an




                                                                                                                                                                                                                                                                                                        for
                                                                                                                                                                                                                                                                   disclosed                                                                 2014                                        estimated           incremental                real estate           investment
                                                                                                                                                                                                                                                                                                                                                             $76




                                                                                                                                                                                                                                                                   maintenance                                            cost
                                                                                                                                                                                                                                                                                                                                               per
                                                                                                                                                                                                                                                                                                                                                                           $12




                                                                                                                                                                                                                                                                                                                                                      capita




                                                                                                                                                                                                           CCA




                                                                                                                                     Per
                                                                                                   Federal    Prison                                                                                                                                                                                                                                                                                                              Investor




                                                                                                                                                                                                                                      and
                                                                                        Source                                                                                                                      Forms                                                                                                                    Americas Leader




                                                                                                                                                                                 FY
                                                                                                                                                                                                                                                              FY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2013




                                                                                                                                                                                                                                10K
                                                                                                                                                                                                                                                  10Q
                                                                                                                       System                      Capita       Costs                  20092017                                                                      20112016                                                                                                          Partnership     Corrections                                    Presentations
                                                                                                                                                                                                                                                                                                                          CCA




                                                                                                                                                                                        CCA
                                                                                                                                    Critics                                                                                                                  task              for




                                                                                                                                                                                  at
                                                                                                                                                                                                                                                        to
                                                                                                   2016 Brogdon        Louis                             point Finger                               Forprofit    prison operator taken                                                     campaign                             giving               operations                  Times Free Press               5514
                                                                                        Note




                                                                                                                                                 10Q
                                                                                                                                                                                                                  its
                                                                                                                                                                                                                                                                                                                                                                                                                                                               its




                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                       was




                                                                                                                                                                                                                        total                                                                                                                                                                                                                                         First




                                                                                                                                                          for
                                                                                                              CoreCivics                                                                                                                                                                                                                                                               lower than              value                                                          Quarter




                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                           Form                                                        ended                                    revenue
                                                                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                                                                                                                                                                 $7016 which                                                                      $7484 used


                                                                                                                                                                                                                                            per
                                                                                                                                                                                                                                                                                                                                                                                                                                                         in




                                                                                            According                                                                 quarter                        33115                                              compensated                               manday




                                                                                        1
                                                                                            2015   Investor    Presentation




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 30 of 38 PageID #: 15769
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                  CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            22
                                                                                                                                                                                                                                                                                                                                                                                                                                      Exhibit




                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                           Summary                                                                                                 CoreCivics Alleged Cost Related                                                                                                                                                                                                                                                   Misrepresentations
                                                                                                                                                                                                                                                                                                                                                                           Qualitative Statements



                                                                                              Cost     Concept                                                                                                                                                                                                                                                             Alleged Cost Related                                                                                 Misrepresentation                                                                                                                                                                                                                                                                            Source




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    we




                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         We
                                                                                                                                                                                                   benefits                                                                                                                                                                                                                                                                                                                                                                                                                                rates                                                      believe




                                                                                                                                                                                                                                                                                                                                                                                                                                        in
                                                                                                          Economies                                                                                                                  from                                                                economies                                               scale                                                                                                                                  costs                                                 inmate                                                                                    increase                                                                               Corrections                                                              America




                                                                                                                             Our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               per
                                                                                  Competitiveness                                                       industry                                                                                              significant                                                                                                                       resulting                                               lower operating                                                                                                                            occupancy                                                                                                                                                           Corporation




                                                                                                                                                                                                                                                                                                                                                                                                                                                          and




                                                                                                                                                                                                                                                                                                                                                                                                                    our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         our




                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                      residents                                                                                                                                                                                                                                              initiatives                                             further




                                                                                                                                                                                                                                      in
                                                                                                                                                                                                                                                                                                                                                                                                  in
                                                                                  Scale                                    have been successful                                                                                                                                                               number                                                                                                                  care                                   continue                                                                              number                                                                 intended                                             increase                                                         Forms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     10K




                                                                                                                                                                                                                                                 increasing                                                                                                                                                                                                                                                  pursue

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CCA




                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                   cost            structure                                      offers                                                                              customers                                                                                                                               incarceration                                                                                                                                              Business




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     option




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 for
                                                                                                                                                                                                        revenue                                                  competitive                                                                                                                                prospective                                                                                      compelling




                                                                                                                                                                                                                                                  Our
                                                                                                                           occupancy                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           20112016




                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCA




                                                                                                                            We
                                                                                  Cost    Control                                                       believe                                                                                                                                                                                                services                                                                                                                    allows                                                                                                                                                        inmate                                                       while                                  Forms                                      20112016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY




                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10K




                                                                                                                                                                                                         outsourcing                                                      prison                         management                                                                                                 private                             operators                                            governments                                                             manage                                      increasing                               populations




                                                                                                                                                                                                                                                                                                                             and
                                                                                                                           simultaneously                                                               controlling                                 correctional                                          costs                                improving                                         correctional                                            services                                                                                                                                                                                                                                                                              Business            Development


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCA




                                                                                                                            We
                                                                                                                                                                                                 we
                                                                                                                                                        believe                                                                                                                                                                                 with                                                                                                                                                                                                                            their correctional                                                          while




                                                                                                                                                                                                                                                                                                         in
                                                                                  Cost    Control                                                                                                        have been successful                                                                                                                                                                                                                                                                            them                                                                                                                               costs                                                                                                            Forms




                                                                                                                                                                                                                                                                                                                                                                            our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10K




                                                                                                                                                                                                                                                                                                               working                                                                         government                                               partners                            help                                         manage                                                                                                                          minimizing                                                                                                                     20112016




                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       We
                                                                                                                           financial                                                                                                                    will         continue                                                                                                                  solutions                                          their correctional                                                                                                 believe                                                                                                                                                                   Business
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            our




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             needs




                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                          impact                                                                                                                                    provide                           unique                                                                                                                                                                                                                                                        longterm growth                            opportunities                                                                                       Development




                                                                                                                                                                                                                          us
                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               bed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      we
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                we




                                                                                                                                                                                                                                                                          as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     can
                                                                                                                           business                                         remain                            very                   attractive                                       certain                       states                     consider                                        efficiency                                                  savings                         opportunities                                                                        provide                                   Further                      expect            insufficient




                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                          result                                                                                                                                                                                             imbalance                  that                                           benefited                                                                         corrections




                                                                                                                                                                                                              our
                                                                                                                                                                                                                                                                                                                                                                                                                                      demand




                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                    return




                                                                                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   has
                                                                                                                           development                                                                                         partners                                                                                                                                     supply                                                                                                                                                                                                                            private                                          industry




                                                                                                                                                                                                   by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Forms




                                                                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCA




                                                                                                                                                                                                                     we
                                                                                  Cost    Effectiveness                                                      believe                               that                              offer                     costeffective                                            alternative                                                                                                                                                                                                                  their                 correctional                                   services                   costs while                                             them




                                                                                                                                                                                                                                                                                                                                                                                         our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        20112016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY




                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                allowing




                                                                                                                                 VVe
                                                                                                                                                                                                                                                                                                                                                                                                  government                                                    partners                         reducing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        new




                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                 obligations                                              their                                                                                   large                               capital                   investments                                                                    prison                       beds                                                                                                                                                               Business




                                                                                                                                                                                                                                                                                                   for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in
                                                                                                                           avoid longterm                                                                pension                                                                                                         employees                                                                                                                                                                                                                                                                                                                                                                                                                                 Development
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Can




                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       be




                                                                                                                                                                                                                                                                                                                                                                                                         we
                                                                                                                                                                                                       better                                                                                                                                                                                                                                                                                                                                                      essential                                                                   service




                                                                                                                                                                                                                                                                                                                                   As
                                                                                  Cost                                                                                                                                         than                                                                                                                        business                                                                         able




                                                                                                                                                                                                                                                                                                                                                                                                                                are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 run




                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       an
                                                                                          Efficiency                                                               Does                                                                                              compe ition                                                                                                                                                                                              provide            taxpayers                                                                                             government                                                        equally                      high                                                   private         prisons




                                                                                                                                   CCA
                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       are




                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                           standards                                                                                                                                                                                                                                                           sector                                 entities                                      motivated                                                                                        evaluate                                             refine         success                      each
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       day




                                                                                                                                                                                                 quality                                        efficiency                                                Competitive                                      private                                                                                                                                                            move                                 swiftly                                                                                                                                                                     cheaper            Lewiston                            Morning
                                                                                                                           maintain                                                                                                                                   standards                                          least                  cost




                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                   at
                                                                                                                                                                                                 highest                       operating                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Tribune           3512




                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                            stateoftheart                                                        facilities                                                                                                                                                                           cost               efficiencies                                                                                                                      stateoftheart                                             facilities                                                                                4Q14             1Q16               Investor




                                                                                                                                                                                                                                                                                      hat
                                                                                                                           Modern                                                                                                                                                                        improve                   safety                                  security                                                                                                                           CCAs                                                 modern                                                                                                improve                      safety




                                                                                                                                                                          and
                                                                                                                           security                                                              generate                            cost                 efficiencies                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Presentations

                                                                                  Cost                                                                  believe                              these                                                                    translate                                into                                                                                                                                                                                                                                                                                                                                                                                                                                          Forms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCA




                                                                                                                            We
                                                                                                                                                                                                                                                                                                                          significant                                             cost




                                                                                                                                                                                                                                                                                                                                                                                                                                            for
                                                                                          Savings                                                                                                                    advantages                                                                                                                                                                   savings                                                government                              agencies                                                                                                                                                                                                                                                                                               20112014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Business            Development
                                                                                  Cost                                                                                                                                                                        interested                                 sellers             sale                                                                 benefits                                                                                                                                                                                                                                                                                     without                                                        Americas Leader




                                                                                                                                                                                                                                                                                                                                                                                                                                                  our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                our




                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                 CCA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CCA




                                                                                                                                                             is
                                                                                          Savings                                                                         formally                            educating                                                                                                                                              prisons                                                                                                  government                            partners                                                    Ongoing                                   operational                   cost       savings
                                                                                                                           loss                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Corrections




                                                                                                                                                        of
                                                                                                                                                                   operational                                       quality                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Partnership

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2013
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Day




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Presentation                                           Analyst
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Durable          Earnings                                    Significant
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and                                                                                                                                                                                Growth           Potential                   1022013
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           we




                                                                                  Cost                                                                                                 been                   able                                                                                            solutions                                                                                                                                                                                                                                                          have                                                                                                                                where                     Presentation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          our




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    REITVVEEK




                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             at




                                                                                                                           Weve                                                                                                                                                 great                                                                                                                                                                    providing                          cost                                                                                                                                                                                             industry




                                                                                                                                                                                                                                                                                                                                                for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in




                                                                                          Savings                                                                                                                                                 provide                                                                                                                          government                                                                                                           savings                                                                                                           unique            dynamic




                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                              by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     but




                                                                                                                            we
                                                                                                                                                                   build                         facilities                                     locations                       that                                                                                                           rational                         cost                    structure                     relative                                                                                                         also                                                                                                                                                       Investor




                                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                                                                         have                reasonable                                                                                                                                                                                                                                                                                                                                                                                                        NAREITs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                                                  can
                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              construction                                                                                 salary                      wages                                                                                                                                    Forum 6514




                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                  Cost                                                                                                                   short                                                                                                                                                                                                                                                                                                                                                                   achieved                                                                     with                                                                                            Americas Leader
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                       CCA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CCA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           be




                                                                                          Savings                                                              provides                                                                                 longterm                                   savings                         Short                                                          longterm savings                                                                         governments                                                                                                                                  contracting                                           private                sector




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by




                                                                                                                                                                                                                                                                                                                                                                                                                                                         and
                                                                                                                           without                                                                                                                                                                                                                                                                                              cash                                         cost                                                                                   other                                           works                                                                                                                                                                                              Fourth
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         use




                                                                                                                                                                   sacrificing                                                                                                                                                                                                                                                                                                                                                                                                       public
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              in




                                                                                                                                                                                                                    quality                                   Selling government                                                               prisons                             provides                                                                                               savings                                                                                                                                                                                                                                              Partnership             Corrections
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Quarter          2014           Investor

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Presentation Through                                          First

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Quarter          2016           Investor

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Presentation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CCA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CCA




                                                                                                                                                                                                   available                                                                                                                                                                                                                                                                                                                                                                                       that




                                                                                                                                                                                                                                                                                                                                                                                                              for
                                                                                  Cost                                     Vacant                                         beds                                                                    lower                                                                                                                            need                                                                                             investment                                                                                                                                                                short                                                                                           Americas Leader




                                                                                                                                                                                                                                            at
                                                                                          Savings                                                                                                                                                                         operational                                    cost avoids                                                                                            large                   capital                                                                          government                                                                                       provides                                                    longterm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by




                                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +




                                                                                                                                                                     to
                                                                                                                           savings                                                    government                                            partners                                                 that          Selling government                                                                         prisons                                   provides                      cash               cost                        savings                                                                                                                                                                                                   Partnership             Corrections                                     Third

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Quarter          2014           Investor

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Presentation




                                                                                                                           If
                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                             we
                                                                                                                                                                                                                                                                                                                                                                                                       we


                                                                                  Cost                                                                       continue                                                                                                                                                                                    with                                                                               demonstrate                                                                                                                                                                                 also         cost                                                                                      Corrections                                            America
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                our




                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            but
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           at




                                                                                                                                                                                                                                                                                                                                                                                                                          can




                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                           on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            on




                                                                                                                                                                                                                    do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               bo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               h




                                                                                                                                                                                                                                                                                                          quality                                                                                                                                                                                                                                                   capital
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                          Savings                                                                                                                                     good                                                                                                                                        that                                                                                                      savings                                                                                        voids                                                            savings                                          services                                                  Corp




                                                                                                                                                                                                                                                               job




                                                                                                                                                        I
                                                                                                                                                                                                              be
                                                                                                                           then                              think                     well                               just                  fine                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REITVVeek                 NAREITs                             Investor

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Forum            Transcript                      682016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FQ4




                                                                                                                                                             all
                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                               factored                                                                                                                                                                                                                                                                                            cost
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                                                                                  Value                                                                                   these                         costs                                                              which
                                                                                                                                                                                                                                                                                                                                   has
                                                                                                                                                                                                                                                                                                                                                                           been                                                         case                                                                                                                                                                                      done between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    are




                                                                                                                           With                                                                                                                                                                                                                                                                                                                                                                   when
                                                                                                                                                                                                                                                                                                                                                         not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    us
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Inc




                                                                                                                                                                                                                                                                     in
                                                                                           Proposition                                                                                                                                                                                                    clearly                                                                                                                                                                         past                                                                comparisons                                                                                                                                public                                CoreCivic                                               2012 Earnings
                                                                                                                                                                                                                                                                                                                                                                                                   sic




                                                                                                                                                                                      value                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Call




                                                                                                                                                                    our
                                                                                                                           sector                                                                             proposition                                       grows even further                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Transcripts             2142013




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 31 of 38 PageID #: 15770
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                      CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                          22
                                                                                                                                                                                                                                                                                                  Exhibit




                                                                                                                                                                                                                        of
                                                                                                                                                                  Summary                                                         CoreCivics Alleged Cost Related                                                                                                           Misrepresentations
                                                                                                                                                                                                                                                                   Qualitative Statements



                                                                                             Cost     Concept                                                                                                                                                      Alleged Cost Related                                      Misrepresentation                                                                                                                                                                      Source




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CCA




                                                                                                                                                                       a
                                                                                  Value                                                                                                                value                                                            driven                                                                                                                                               imal




                                                                                                                                                                                                                                                             has
                                                                                                                                                                                                                                                                                                                market                                                                                                                    balance         between                                       Americas Leader




                                                                                                                                                                                                                                                                                                                                                                                                         an
                                                                                                                                                                                                                                                                                                                                                                                                                op
                                                                                          Proposition                                        offers                        compelling                                         proposition          that                                       privatized                            penetration               higherachieving




                                                                                                                                    CCA
                                                                                                                                                                                                                        and




                                                                                                                                                     or
                                                                                                                                                                                         customer                                                    Correctional                                                                                                                                                    cost                                                                                     Corrections




                                                                                                                                                                                                                                                                                                                                                                                                                                            bed




                                                                                                                                                                                                                                                                                                                                                                                                                                   per
                                                                                                                              meeting                        exceeding                                                          American                                        Association                     quality           standards                   minimizing construction                                                                   minimizing                              Partnership




                                                                                                                                                           and
                                                                                                                                                                       maintenance                                                                                                                                                                        location     suitable                                                                                      house                                          2013




                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                     desirability                                                                                                                                             iple                                    ability




                                                                                                                                                                                                                                                                                                                                                                                       for
                                                                                                                              operating                                                                                        maximizing                                                beds competitive




                                                                                                                                                                                                                                                                                                                                                                                                   mul
                                                                                                                                                                                                       costs                                                                                                                                   diem                                                                    customers                                                                Presentation                      Analyst




                                                                                                                                                                                                                                                                                                                                    per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Day




                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                                                                                                                                                                                                                      ROI
                                                                                                                                                                            levels




                                                                                                                                                                                                                                                            in
                                                                                                                             various                                                                                                                                                                                                                           hurdle    rates                                                                                                                  Durable




                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                    security                                          multiple                 customers             just          time         availability                                     exceeding                                                                                                                                                                Earnings                  Significant

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Growth    Potential         1022013




                                                                                                                                                            had
                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FQ1




                                                                                                                                                                                                                                at
                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                            at
                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a




                                                                                                                                                                                                                                                                                                      h




                                                                                                                               We
                                                                                                                                                                                                                                                                                                                                                                                                                         or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or
                                                                                                                                                                                                                                             state           federal            level                     either                 state




                                                                                                                                                                                                                                                                                                 wi
                                                                                  Value                                                    have                        tremendous                     success                                                                                                                                                                                  democrat                                                                                         CoreCivic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Inc




                                                                                          Proposition                                                                                                                                                                                                                                          level governors being                                                           being                  republican                                                                         Earnings




                                                                                                                                                                                                                                                                                                                                                                                                               and
                                                                                                                                                                                democrat                                                                been able                             have                                                                                                                                                        value                                 Call
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      572016




                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                             Weve




                                                                                                                                                                            a
                                                                                                                                                                                                       or
                                                                                                                              president                   being                                                  republican                                                                           really    good operations                              perform     very very well                                      provide              great                                                Transcripts




                                                                                                                                                                                                                                                                                                                                                                                             And
                                                                                                                                                                                                                              White          House                                             Governors residence                                                        state                          thats                                                                           that




                                                                                                                                                                                                                                                                                                                                                                                                                       our
                                                                                                                                                                                         whos                                                               whos                                                                                                                                                                                               make




                                                                                                                                                                                    of
                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                          to




                                                                                                                                                                                                                                                                                                                                                      a




                                                                                                                                                                                                                                                                                         he




                                                                                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                                                                                                                                                   just




                                                                                                                                                                                                            in
                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                 in
                                                                                                                              partners               regardless                                                                                                                                                                                             respective                                                         focus                                      sure




                                                                                                                                                                                                                                                                                                          and




                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                           do




                                                                                                                               we
                                                                                                                                          continue                                                                                                                                                                                                                                                                                       that




                                                                                                                                                                                                                                day
                                                                                                                                                                                                                                            have                                                                 then                                         value    back




                                                                                                                                                                                a
                                                                                                                                                                                                job
                                                                                                                                                                                    great                   every                                  high     quality       operations                                              provide         great                                            taxpayers                                      respective

                                                                                                                              jurisdiction




                                                                                   Note




                                                                                                                                              for
                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                   eg
                                                                                                                                                                                statements                  across similar                                                 statements




                                                                                                                   may
                                                                                       Cost related                                                                                                                                          documents                                                 made                  each              CoreCivics        Forms




                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                            10K
                                                                                                        language         vary slightly                    repeated




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 32 of 38 PageID #: 15771
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                      CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                                                                         Exhibit




                                                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                                             Select Costs11




                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                           Summary




                                                                                                                                                                                                                                                                                                          In


                                                                                                                                                                                                                                                                                  vs
                                                                                                                   Prison Outsourcing                                                                                                                                                                                  House                                                           Prison                                          Management




                                                                                                                                                                                                                                                                                                                                                                                                                          In
                                                                                                                                                             Outsourcing                                                                                                                                                                                                                                                         House Management
                                                                                  Contract      Costs                                                                                                                                                                                                                                Capital                         Expenditures




                                                                                                                                      Fee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             or
                                                                                                                                                                                                                                                                                                                                                                                                                               Construction                                                                                        Rent




                                                                                       Per
                                                                                              Diem Contract                                                                                                                                                                                                                                                 Prison Acquisition                                                                                                    Expenditure




                                                                                                                                                     Fee
                                                                                       Minimum Occupancy                                                               Revenue                                                                                                                                                                              Capital              Depreciation




                                                                                                                                                                                                                                                                                                                                                                                                                                                         and
                                                                                       Award          Fees                                                                                                                                                                                                                                                  Long Term Maintenance                                                                                         Renovation



                                                                                  Other Costs                                                                                                                                                                                                                                        Operating                               Costs

                                                                                       Contract          Administration21                                                                                                                                                                                                                               Administrative Overhead                                                                                Support              Costs31

                                                                                       Administrative Overhead                                                          Support                                  Costs31                                                                                                                                    Inmate               Service                   Costs51

                                                                                       Expense Reimbursements41                                                                                                                                                                                                                                             Salaries                        Wages
                                                                                       Inmate          Medical          Care                                                                                                                                                                                                                                Fringe           Benefits61


                                                                                                                                                                                                                                                                                                                                                            Other           Direct                Costs71

                                                                                                                                                                                                                                                                                                                                                            Insurance

                                                                                                                                                                                                                                                                                                                                                            Facility             Maintenance                                            Repair




                                                                                                                                                                                                                 Public                                         Private           Prison                                                                                                                                                                       Journal




                                                                                                                                                                              to
                                                                                                                                                                                                                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     no2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              503




                                                                                  Source                                                                                             Fish
                                                                                                                                                                                                                                                                                                                                                                                                                                              Law




                                                                                               Friedmann Alex
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    42




                                                                                                                                            Apples                                                                                                                                                        Cost Comparisons Fordham Urban
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        pp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2014




                                                                                                                                                                                                                                                                                                                 New




                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                        Erwin                                                                                                                                                                                                          Public


                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                       Cost




                                                                                                567
                                                                                                   Hakim Simon                                                                                               Blackstone Prison Break                                                                                                      Approach                                                                                      Safety Independent                                                       Policy            Report
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Federal               Prison




                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                        Kenneth
                                                                                                                                                                                                                                                                                                                                                                                                                                        in
                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                  PhD
                                                                                                                                                                                                                                                                                                                                                                                 for

                                                                                                                                                                              Douglas                                                                                                        Carlson                               Contracting                                              Imprisonment




                                                                                                                                                                                                                 C
                                                                                               June 2014 McDonald                                                                                                                                                                                                                                                                                                                                                                                                System Cost


                                                                                                                                                                                                                                                                                                                                                              Abt




                                                                                                and
                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                              Inc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in




                                                                                                                                                                 the
                                                                                                         Performance                                                    Privately                          Operated                                   Taft Correctional Institution                                                                                   Associates                                                     Nelson                        Julianne                Competition




                                                                                                                                                                                                                                                                                                                                                CNA
                                                                                                                                                                          Public                                   Private                           Sector




                                                                                                                                                                                                     and
                                                                                               Corrections                                                                                                                                                                                                                                                                                             December                         2005




                                                                                                                                                                                                                                                                                                                       The
                                                                                                                        Comparing                                                                                                                                              Operations                                                                      Corporation


                                                                                  Note
                                                                                       Includes                                                                        that                         relevant                                                                      facilities                                                                                                                                                                                                         facilities




                                                                                                                                                                                         are




                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                      and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                                                                                                                                                owned                                                                                                                                                                                                         owned




                                                                                                                                                                                                                                        in
                                                                                                                                          costs
                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                        categories                                                                                                                                   comparing                                                                                                      operated                               private                     prison                      operator




                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                             by




                                                                                                                                                                                                                           BOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                  on




                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                be
                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                                                                                                                                                                     Different                  costs                                              relevant                                                                                                                                        contract




                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                       such                                                                                                                                                                                                                                                terms




                                                                                                                                                                                               as
                                                                                       operated                    public       agency                                                                                                                                                                                                                              depending                                                                                      given




                                                                                                         by
                                                                                                                                                                                                                                                                                              may
                                                                                                  incurred              administer                                                   monitor                                            contract                                        include                                           cost                                                                                                with




                                                                                                                   to
                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                       Costs                                                                                                                                                                                   These                                                                                                                                                                                        terms




                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                     reviewing                    compliance                                                                                                      contract




                                                                                  2
                                                                                                                                                                                                                                                                and
                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                          the




                                                                                       processing             payments                      negotiating                                        change                      orders                                          monitoring                                closeout                                        contract                operations




                                                                                                                                                                                                                                               are
                                                                                       Includes         costs      related                           certain                       functions                         that




                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                                                                     such
                                                                                                                                                                                                                                                                                                                                                                                       as




                                                                                                                                                                                                                                                            performed                           public                         agencies                                                     prisoner                                                                                                         recordkeeping




                                                                                  3
                                                                                                                                                                                                                                                                                                                                                                                                                           case management
                                                                                                                                                                                                                                                                                        by

                                                                                                                                                                                                                                                                                                                                                      incur
                                                                                                                                                                                                                                                                                                                                                                                                                                        are




                                                                                                                                                                                                                                                     In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                               inmate                                                                                             others                                                                                                                                                                                           which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    set
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or




                                                                                                                                                                                                                                                                addition                                                                                                                     costs
                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                       adjudicating                            grievances                                          among                                                                                           public                 agencies                                                    support                                                                                                     common                                   joint




                                                                                                                         are
                                                                                                                that                                                                                tracked                                                                                     benefit                                                                                           both




                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                                                                                                    all
                                                                                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                       expenditures                                 budgeted                                                                                        centrally                                    which                                                          prison                facilities                                    publicly                                              privately        managed                                 Examples
                                                                                                       costs     include                                                                                         office                                               national                                                                        central               office




                                                                                       of
                                                                                                                                                                                                                                                                                                                                   and




                                                                                             such                                   training                                  regional                                                  costs                                       programs                                                                                                costs




                                                                                                                                                                                                                                         law




                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                              be
                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or




                                                                                       Certain                                                                                                                                                                                                                                                                                                                                                                                    contractor                                incurred
                                                                                                                                                                                                                                                                                                                                                                                                        to




                                                                                                                        such                                       inmate                                                                                 enforcement                                                                                                 reimbursed




                                                                                                                                                as
                                                                                                      expenses                                                                                 wages                                                                                         expenses                                                                                                                                private                   prison




                                                                                  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             by




                                                                                                                                                                                                                                                                                                                                          may




                                                                                       the
                                                                                              contracting          public                 agency


                                                                                                                                                                                                                            and
                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                    can
                                                                                       Inmate         expenditures                                     range                   from                 food                                 medical                           services                       leisure                                            psychology                      programs
                                                                                                      benefits     include                  retirement fund                                                                                                            insurance                                health                                                                                     benefit                                                                                   other
                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                       Fringe                                                                                                                    contributions                                                                                                                    benefits                   Medicare                                                  contributions                                                                       miscellaneous




                                                                                  56
                                                                                       benefits

                                                                                                direct        costs     include
                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                       Other                                                                                                        such
                                                                                                                                                                                                                      as




                                                                                                                                                             expenses                                                                   supplies                         utilities       equipment                                          travel                               transportation




                                                                                  7




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 33 of 38 PageID #: 15772
                                                                                                                                                                                                                                                                                             CONFIDENTIAL
                                                                                                  Exhibit 4

                                       Bureau                 of Prisons Construction                                              Costs by              Facility

                                                                                                 19982015

                                       Construction                                                                                                                       Per diem Construction

          Institution                     Completed            Capacity          Security        Level      Location       Total   CostEll       Cost per      Bed          Cost Amortization21

FMC Devens                                    1998                  986           Administrative               MA          $95063301                  $96413                          $880
FCI Edgefield                                 1998              1664                  Medium                    SC         $82343373                  $49485                          $452
FCI     Beaumont                              1998              1664                  Medium                    TX         $248181309                $149147                          $1362
MDC       Brooklyn                            1999              1229              Administrative                NY         $202602510                $164852                          $1505
FDC Houston                                   1999                  670           Administrative                TX          $49183078                 $73408                          $670
FCI1      Victorville                         2000              1152                  Medium                    CA         $112488892                 $97647                          $892
USP      Pollock                              2000              1216                      High                  LA         $114527642                 $94184                          $860
FDC      Philadelphia                         2000                  757           Administrative                PA         $95522252                 $126185                          $1152
USP Atwater                                   2001              1088                      High                  CA         $118367112                $108793                          $994
USP1 Coleman                                  2001                  960                   High                  FL         $92573663                  $96431                          $881
FDC      Honolulu                             2001                  670           Administrative                HI         $86698015                 $129400                          $1182
USP Lee                                       2001              1088                      High                  VA         $127761416                $117428                          $1072
FCI Petersburg                                2001              1152                  Medium                    VA         $91883940                  $79760                          $728
USP      Victorville                          2002                  960                   High                  CA         $121292183                $126346                          $1154
FCI Gilmer                                    2002              1280                  Medium                   WV          $117524927                 $91816                          $839
USP      Big    Sandy SCP                     2003              1088                      High                  KY         $164474540                $151171                          $1381

FCI Forrest          City                     2004              1152                  Medium                   AR          $105106908                 $91239                          $833
FCI2      Victorville                         2004              1408                  Medium                    CA         $111976577                 $79529                          $726
USP2        Coleman                           2004                  960                   High                  FL         $109855290                $114433                          $1045
USP McCreary                                  2004              1088                      High                  KY         $139859233                $128547                          $1174
FCI Bennettsville                             2004              1280                  Medium                    SC         $110425098                 $86270                          $788
FCI Williamsburg                              2004              1280                  Medium                    SC         $115170774                 $89977                          $822
FCI Herlong                                   2005              1280                  Medium                    CA         $136648483                $106757                          $975
USP      Terre    Haute                       2005                  960                   High                  IN         $136998116                $142706                          $1303
FCI     Yazoo     City                        2005              1152                  Medium                   MS          $107192625                 $93049                          $850
USP Canaan                                    2005              1088                      High                  PA         $149671194                $137565                          $1256
USP      HazeIton                             2005              1216                      High                 VVV         $149728513                $123132                          $1124
USP Tucson                                    2006              1088                      High                  AZ         $133589707                $122785                          $1121

FCI2      Butner                              2006              1152                  Medium                    NY         $122130461                $106016                          $968
FCI HazeIton                                  2006                  502                   Low                  WV          $79493152                 $158353                          $1446
FCI Pollock                                   2007              1152                  Medium                    LA         $120011291                $104176                          $951
FCI Berlin                                    2008              1280                  Medium                    NH         $274200000                $214219                          $1956
FCI     McDowell                              2010              1280                  Medium                   WV          $253577000                $198107                          $1809
FCI     Mendota                               2012              1280                  Medium                    CA         $269231000                $210337                          $1921

FCI HazeIton                                  2013              1152                  Medium                   WV          $212456568                $184424                          $1684
FCI     Aliceville                            2014              1408                      Low                   AL         $225440554                $160114                          $1462
USP Yazoo                                     2014                  960                   High                 MS          $203007882                $211467                          $1931



Per     Diem Construction                 Cost Amortization           All   Security        Levels

Historical      Average                                                                                                                                                               $1139
10 Year Average                20062015                                                                                                                                               $1674
5   Year Average              20112015                                                                                                                                                $1750


    Source       Figure       8   Government Replacement                  Costs     of Prisons       High      SunTrust    Robinson      Humphrey 83018               Federal     Bureau     of

                 Prisons       Program       Statement Accounting            for     Real   Property Depreciation           and      BF   Projects 22415



    1   Total    Cost       reflects   the   reported   cost   at   the time      of completion          of construction   and has     not   been   adjusted    for   inflation   or other

        increases        in   cost   overtime        such as   increases       in   the   cost   of construction     materials     and   labor

    2   Amortization           reflects   the daily    cost   per   bed   over      a thirtyyear     depreciation      period   on   a straightline    basis per the       BOPs     guidelines    on
                              of buildings
        depreciation




        Case 3:16-cv-02267 Document 363-28CONFIDENTIAL
                                             Filed 11/20/20 Page 34 of 38 PageID #: 15773
                                                                                                                                                                                                                                                                           Exhibit




                                                                                                                                                                                                                                                                                                                    5
                                                                                                                                                                                                             Daily Operating                                                              Costs                                                        Capitam2




                                                                                                                                                                                                                                                                                                                                  per
                                                                                                                                                                                                                                                                          201120163




                                                                                                                                                                                                                                                             FY
                                                                                    Daily

                                                                                  Operating
                                                                                    Cost                                    Adams                                                                                                                                                                                                            Cibola


                                                                                  $110                                      Eden                                                                                                                                                                                                             McRae




                                                                                                                NE
                                                                                                                                       Ohio                                                                                                                                                                                                                                              Contracted                   Facilities




                                                                                                                                                                                                                                                                                                                                                                             BOP
                                                                                  $105                                                                                                                                                                                                                              CoreCivic




                                                                                                                                                                                                                                       and




                                                                                                                                              Low
                                                                                                                                                                                                                                                                                                                                                               Low
                                                                                                                                                                                                                    Costs                           Real Estate




                                                                                                                 BOP
                                                                                                                                                                                                                                                                                                                            BOP
                                                                                  $100                                                                     Security               with Support                                                                           Adjustment                                                                                    Security                       with Support           Costs




                                                                                                                                                                                                                                                                                                             41




                                                                                                                                              Low




                                                                                    $95
                                                                                                                                                                                                                                    Costs




                                                                                                                                BOP
                                                                                                                                                                                                                                               or
                                                                                                                                                           Security               without                    Support                                 Real Estate Adjustment




                                                                                    $90
                                                                                    $85
                                                                                    $80
                                                                                    $75
                                                                                    $70
                                                                                    $65
                                                                                    $60
                                                                                    $55
                                                                                    $50
                                                                                    $45
                                                                                    $40
                                                                                          1
                                                                                                                                                                                   2012                                                                      2013                                                                            2014                                                                            2015                                                         2016




                                                                                                 201
                                                                                                       1
                                                                                  Source                Federal




                                                                                                                                                                           Per
                                                                                                                                                                                                             Costs




                                                                                                                                                                                                                               FY
                                                                                                                                Prison System                                      Capita  20092017 CORECIVIC1353037 CORECIVIC1353047 CORECIVIC1353057 CORECIVIC1353067
                                                                                                        CORECIVIC1353077                                                   CORECIVIC1353097 CORECIVIC1353107 CORECIVIC1353117  CORECIVIC1353137 CORECIVIC1353157
                                                                                                        CORECIVIC1353147                                                   CORECIVIC1353167                                            CORECIVIC1353187                                         CORECIVIC1353197                                           CORECIVIC1353217 CORECIVIC1353207
                                                                                                        CORECIVIC1353237                                                   CORECIVIC1353247                                            CORECIVIC1353257                                         CORECIVIC1353267                                           CORECIVIC1353287 CORECIVIC1353297
                                                                                                                                                                                                                                                                                                                                                                                                              NE




                                                                                                                                                                                                                                                                                                                                                                  1901               Americas                                                                              Leader
                                                                                                                                                                                                                                                                                                                                                                                                                                     CCA




                                                                                                                                                                                                                                                                                                                                                  FY




                                                                                                        CORECIVIC 1353307                                                  CORECIVIC1353317                                            CoreCivic Quarterly Facility Financials                                                                           20112016         Ohioxlsx
                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                        Partnership                     Corrections                              Investor                Presentations                  20142016 Review             Federal Bureau                                                                               Prisons Monitoring                                       Contract   Prisons United States
                                                                                                                                                                                                                                                                                  and




                                                                                                                                                                                                   the




                                                                                                                                         of
                                                                                                                                                                        Office




                                                                                                                                                                                         of
                                                                                                                                                    Justice                                                                           General Evaluation                                                               Division                                                                             2016
                                                                                                                                                                                                                                                                                                                                                                                                     11




                                                                                                        Department                                                                                            Inspector                                                                     Inspections                                                1606 August

                                                                                  Note
                                                                                                                                                                                                         costs                      used                 basis                                         with         CoreCivic                      facilities                                       consistent        with                                   used




                                                                                          The
                                                                                                                                                                                                                                              as




                                                                                                                                                                                                                    are
                                                                                                       BOPs


                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                    be
                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                  for
                                                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                          low
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in




                                                                                                                                      security              daily          operating                                                                                     comparison                                                                                                                                                comparison                                          August




                                                                                   1
                                                                                                          OIG
                                                                                          2016                          Report
                                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                     the
                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                        is




                                                                                                                       fiscal




                                                                                                                                                                                        to
                                                                                                                                                                                                                                                          correctional                  facilities




                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                     ratio
                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                      total        federal                                         total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                          For
                                                                                                                                                                                 cost                                               CoreCivics                                                                    calculated
                                                                                                                                                                                                                                                                                                                                                  as




                                                                                                       each                                                                                                                                                                                                                                                                                                                                                                     number




                                                                                                                                                                                                              BOP
                                                                                                                                                                                                                                                                                                                                                                                                                             revenues




                                                                                   2
                                                                                                                                      year                        daily

                                                                                                                                                                                                                          basis




                                                                                                                                                                  on
                                                                                                                                                                       a
                                                                                          mandays                      compensated                                         facility                     facility




                                                                                                                                                                                             by
                                                                                                                                                                                                                                         30
                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                             the




                                                                                                        fiscal




                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                                                                                                                                                                                                                                                       reflect                                            fiscal
                                                                                                                                                                                                                                                                                                                                                                                                                                                 for




                                                                                                                                                                                                                                                    CoreCivic           data have                                                                                                                                                                                     dates




                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                been calculated                                                                    same




                                                                                           BOP
                                                                                                                                                                                                             September




                                                                                   3
                                                                                                                         years span from October                                                                                                                                                                                                                                                                    year cycle     Q4Q3
                                                                                          listed                                                                                                                   2016




                                                                                                                                                            are
                                                                                                                Data presented                                         through               September
                                                                                                                                                            reflects                                                                          real
                                                                                                                                                                                                                                                                                                                                        of




                                                                                          Real Estate                     Adjustment                                               CoreCivics estimated                                               estate      cost                   prisoner                                            $1200                                                    CoreCivic           Third    Quarter 2014                Investor
                                                                                                                                                                                                                                                                                                                                                                       See
                                                                                                                                                                                                                                                                                                                                                                                         eg




                                                                                   4
                                                                                                                                                                                                                                                                            per
                                                                                                                                                                                                                                                                                                              per
                                                                                                                                                                                                                                                                                                                      day




                                                                                                                                                                                        11
                                                                                          Presentation                                November                     2014




                                                                                                                                                                                  p




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 35 of 38 PageID #: 15774
                                                                                                                                                                                                                                                                                  CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                 Exhibit




                                                                                                                                                                                                                                                                                                                                                                        6
                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                                                                                              of
                                                                                                                                                              Comparison                                                                             Average Revenue                                                                                                                                                                         Percent Savings




                                                                                                                                                                                                                                                                                                                                                          per
                                                                                                                                                                                                                                                                                                                                                                                Manday




                                                                                                                                                                                                                                                                                                                                                                                                                                                  BOP




                                                                                                     As
                                                                                                                                                                                 CoreCivic                                                                  Recalculated                                                                                                                                                                                                                                                 Facilities




                                                                                                                                                                                                                                               vs
                                                                                                                Reported                                                                                                                                                                                                              Using CoreCivics                                                                                                                 Contract                                                       Only




                                                                                                                                                                     By
                                                                                                                                                                                                                                               Average             Revenue                                               Manday                                                                                                                                                               Percent               Savings




                                                                                                                                                                                                                                                                                                 per
                                                                                                                                                                                                                                                            Recalculated                         Using                                                                                                                                                                                   Recalculated                         Using




                                                                                                                                                                                                                                                                                                       BOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               BOP
                                                                                                                                                                                                                                                             CoreCivics                                                                                                                                                                                                                   CoreCivics




                                                                                                                           BOP
                                                                                                                                          Per
                                                                                                                                                      Diem                                                                                                  Contract              Facilities                                                                                                                                                                                             Contract                   Facilities




                                                                                                                                                                                             As
                                                                                                                                                                                                                                                                                                                                                                                                                           As
                                                                                        Quarter                                         Costm                                                           Reported21                                                   Only319                                                                    Difference                                                                         Reported21                                                          Only31                         Difference




                                                                                                                                                                                                                                                                                                                                                                =
                                                                                                                                                                                                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          =




                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f




                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ca




                                                                                                                                           a
                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                                                                                                                d
                                                                                                                                                                                                                                                                                                                                                                                  b
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ba
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e




                                                                                                                                                                                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g




                                                                                                                                                                                                                                                                                                                                                                                                                                       181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             233
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              523




                                                                                       2014




                                                                                               Q3
                                                                                                                                        $8500                                                                  $6965                                                       $6521                                                                                $444




                                                                                                                                                                                                                                                                                                                                                                                                                                       170
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             215
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              450




                                                                                       2014




                                                                                               Q4
                                                                                                                                        $8500                                                                  $7055                                                       $6672                                                                                $383




                                                                                                                                                                                                                                                                                                                                                                                                                                       150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              193
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              437




                                                                                       2015                                                                                                                    $748451




                                                                                               Q1
                                                                                                                                        $8800                                                                                                                              $7100                                                                                $384
                                                                                       2015 Q261




                                                                                                                                                                                                                                                                                                                                                                                                                                             92
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             259




                                                                                                                                        $8800                                                                  $7991                                                       $6519                                                                          $1472                                                                                                                                                                         1673




                                                                                                                                                                                                                                                                                                                                                                                                                                       179
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             289




                                                                                               Q3
                                                                                       2015                                             $8800                                                                  $7222                                                       $6256                                                                                $966                                                                                                                                                                    1098



                                                                                                                                                                                                                                                                                                                                                                                                                                       173
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             259
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              863




                                                                                               Q4
                                                                                       2015                                             $8800                                                                  $7276                                                       $6517                                                                                $759


                                                                                                                                                                                                                                                                                                                                                                                                                                       144
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             235
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              903




                                                                                               Q1
                                                                                       2016                                             $8800                                                                  $7530                                                       $6735                                                                                $795
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NE




                                                                                  Source                    Americas              Leader                                                                            Investor               Presentations                   20132016                                  CoreCivic                                                                Financials                     20112016                              1901               Ohioxlsx



                                                                                                                                                                                                                                                                                                                                                                                                                      FY
                                                                                                                                                      Partnership Corrections                                                                                                                                                         Quarterly                          Facility




                                                                                                CCA
                                                                                  Note




                                                                                                                                                                         the
                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                    the




                                                                                        BOP
                                                                                                                                                                                                                                                                                          BOP




                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                      real




                                                                                               Per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 in




                                                                                                                  Cost                  calculated                                                                                    costs                                                                                       cost                                          estate                                                              disclosed                         CoreCivics




                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                          of
                                                                                                          Diem




                                                                                                                                                                    as
                                                                                                                                                                                                                                                                                                                                                                                                                                             as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            quarterly




                                                                                                                                                                                  sum
                                                                                                                                                                                                                operating                             reported                                                                                                                                                    adjustment




                                                                                  1
                                                                                                                                                                                                                                                                      by
                                                                                                                                                                                                                                                                                                                                                                                                     per
                                                                                                                                                                                                                                                                                                                                                                                                           day
                                                                                        investor          presentations




                                                                                                                                                                                                                                                                                    its
                                                                                                                                                                                                                                                                                                                                 investor




                                                                                                                                                                                                                                                                              in
                                                                                        Reflects          CoreCivics




                                                                                                                                                                                                                              and
                                                                                                                                                  revenue




                                                                                                                                                                                                        per
                                                                                                                                 reported average                                                               manday                         percent         savings                           quarterly                                      presentations
                                                                                        Recalculated                                 based     CoreCivics                                                            data                            five         contract                  facilities                                                                                       Correctional




                                                                                                                                  are
                                                                                                                                                                                                                                               its
                                                                                                                                                                                                                                                                                                                                      Adams                                                                                                                                                                              Eden




                                                                                                                                                                                                                                                             BOP




                                                                                                                                                              on
                                                                                                                                                                                                                                    for
                                                                                                                figures                                                                                revenue                                                                                                             only                    County
                                                                                                                                                                                                                                                                                                                                                           Correctional Center Cibola
                                                                                                                                                                                                                                                                                                                                                                                      County                                                                                                        Center




                                                                                  23
                                                                                        Detention          Center                               Correctional                                                    Northeast                 Ohio        Correctional




                                                                                                                                                                                                        and
                                                                                                                        McRae                                                  Facility                                                                                     Facility




                                                                                                                                                                                                                                                                                                             the
                                                                                                          revenue                                     includes                 contract                 award       fees earned




                                                                                                                     per
                                                                                       Average                                    manday                                                                                                                    CoreCivic during                                             period




                                                                                                                                                                                                                                                     by




                                                                                                                                                10Q
                                                                                                                                                                                 its
                                                                                                                                                                                                                                                                                                                                                                                                                                                             its




                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                               is
                                                                                                                                                                                        total                                                                                                                                                                                                                                                                       First




                                                                                                                                                        for
                                                                                                                                                                                                                                                                                                                                                                                                                                                  in




                                                                                                                CoreCivics                                                                                revenue                                                                                                                 which                   lower                than                    value                        used                                     Quarter                       Investor
                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                      $7484                                                                   2015




                                                                                                                                                                                                                                                                                           was
                                                                                       According                                                                    1Q15                                                            compensated                      manday                                        $7016




                                                                                  45
                                                                                                                                                                                                                        per
                                                                                        Presentation




                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                                                    its




                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                               BOP




                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                 calculation                                     five




                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                for
                                                                                              Northeast          Ohio            Correctional                                                                    included                                          Revenue                                                                                                                                 contracts             because                       contract               ended                                   2015




                                                                                                                                                                                        no
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    31




                                                                                                                                                                   Facility
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     May




                                                                                                                                                                                                   longer                                      Average                                                 Manday




                                                                                  6
                                                                                                                                                                                                                                                                                    per




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 36 of 38 PageID #: 15775
                                                                                                                                                                                                                                                                                                                             CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                             Exhibit




                                                                                                                                                                                                                                                                                                                                                                                                                          71
                                                                                                                                                                                          Illustration




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Per




                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                            CoreCivics Revenue                                                                                                                                                                                  Manday12
                                                                                                                                                                                                                                                                                                                                                                   Utilization




                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                         Based




                                                                                                                                                                                                                                                                                    on
                                                                                                                                                                                                                                                                                                            BOPs                                                                                                                                                                                   Facility3
                                                                                                                                                                                                                                                                                                                                                            2014




                                                                                                                                                                                                                                                                                                                                        FY
                                                                                                                                                                                                                                                  Example                                                                                                                                                                      2013Q3 2014




                                                                                                                                                                                                                                                                                                                                                                                                  Q4
                                                                                   Revenues
                                                                                          Manday




                                                                                    per
                                                                                           I
                                                                                  $125

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Adams                                                                      Cibola




                                                                                                                                                                                                                                                                                                                                                                                                  90
                                                                                  $115
                                                                                                                                                                                                                                                                                                                                                                                            Occupancy                                                                                        Eden                                                                       McRae
                                                                                                                                                                                                                                                                                                                                                                                            Minimum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NE
                                                                                  $105                                                                                                                                                                                                                                                                                                                                                                                                                        Ohio




                                                                                   $95
                                                                                   $85
                                                                                   $75
                                                                                                                      Low




                                                                                                        BOP
                                                                                                                                    Security                          Cost                           Capita




                                                                                                                                                                                        per




                                                                                   $65
                                                                                                                                                                        and
                                                                                                        Daily with Support                                                              Real           Estate            Costs $89884
                                                                                                        Daily with Support                                             Costs $7788
                                                                                                        Daily           $6918




                                                                                   $55
                                                                                                                                        BOP
                                                                                                                2014                                                                           Level




                                                                                          1             FY
                                                                                                                                                         Occupancy                                                  1375




                                                                                   $45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                105
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 115




                                                                                          50
                                                                                                                            55
                                                                                                                                                                              60
                                                                                                                                                                                                                         65
                                                                                                                                                                                                                                                                    70
                                                                                                                                                                                                                                                                                                                       75
                                                                                                                                                                                                                                                                                                                                                             80
                                                                                                                                                                                                                                                                                                                                                                                                   85
                                                                                                                                                                                                                                                                                                                                                                                                                                        90
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        95




                                                                                                                                                                                                                                                                                                                                   52



                                                                                                                                                                                                                                                                                                          Mod
                                                                                          Source                Adams CORECIVIC0000001pdf Adams         CORECIVIC000042022pdf Cibola CORECIVIC0000692pdf Eden
                                                                                                                CORECIVIC0001329pdf McRae CORECIVIC0002307pdf McRae 2011 CORECIVIC0003082pdf NEOCC CORECIVIC0003791pdf




                                                                                                                                                                                   97



                                                                                                                                                                Mod
                                                                                                                                                                                                                                                                                                                                                                                 Per
                                                                                                                                                                              2014



                                                                                                                                                                                                                                                                                                                                                             BOP
                                                                                                                                                                                                                                                                                                                                                                                                                                        FY




                                                                                                                NEOCC         CORECIVIC1473149150nativepdf       Capita Costs
                                                                                          Note
                                                                                                                                                                                                                                                                                                                                                                                                                                                                and




                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                              illustrative




                                                                                                                                                                                                                                                                                               for




                                                                                                  For
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               calculated                                                                                                                                         each
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in




                                                                                                                                                                                                                                                                                                                                                                   2014




                                                                                                                                                                                                                                          are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  are




                                                                                                                                                                                                                                                                                                                                                        FY
                                                                                                                                                                                                                                                                                                                                   BOPs                                                           2013
                                                                                                                                                                                                                                                                                                                                                                                                                                 Q3




                                                                                                                                                                                                                                                       presented                                                                                                                                                                       2014                                                                                                   using             pricing                   formulas present




                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                       Q4




                                                                                                                                                         purposes revenues
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          set




                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                      with




                                                                                                                                                                                                                                                                   to
                                                                                                                            contract                                                                                                                                                                                                                        both                                                                                         Price                                                                          Fixed        Incremental                         Unit    Price                                  were




                                                                                                                                                                                                        BOP
                                                                                               facilitys
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MOP




                                                                                                                                                                                                                         According                                                       base contracts                                                                                Monthly                            Operating                                                                                                                                                                            FIUP




                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                         175
                                                                                                                                                                                                                                                                                                                                                                                                                                              and




                                                                                                                                                                                                                                                                                                                                                                                                                     NE




                                                                                               to
                                                                                                                                                                                                                                                                                                                       for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                        increase                                                                                                                                                                                                                                                                                                                                                                                                                                    Contracts                                                              have




                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          assumed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                on




                                                                                                                                                                                                                    25
                                                                                                                                                                                                                                                                                                                                                             Cibola




                                                                                                                                                                                                 3
                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                            Ohio




                                                                                                                                                                                   by
                                                                                                                                                annually                                                                                                                                                                                Adams                                           Eden                                                                   McRae                           respectively                                                                                                                            begun




                                                                                                 the
                                                                                                                                                          the
                                                                                                              first




                                                                                                                                                    of
                                                                                                                                                                                                                    which                 CoreCivic                                                                                                                  inmates




                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                BOP




                                                                                                                                                                       quarter                                                                                                began                             receiving




                                                                                                                            day
                                                                                                                                                                                                                               MOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             and




                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                   90
                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     90




                                                                                                                                                                               to
                                                                                                                                                                                                        fixed                                         that

                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      actual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                               Revenues                                                                                                                                                                                                                                                                                                                                                                 FIUP                                                                        number                                                                 above




                                                                                                                                              are
                                                                                                                                                         equal                                                                                                     applies                                                                                                             plus                           product                                                                                                                                                     beds occupied



                                                                                                                                                                                                                                                                                                     up




                                                                                          2
                                                                                                                                                                                                                                                                                                                                              occupancy




                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                     reflected
                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                contracts                                                                                                                                                                      contract                      beds times




                                                                                                                                                                                         as
                                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                                                                                                                                                                                           number                                                                                                                    number




                                                                                                                                                                                                                                                             BOP
                                                                                                                                                                                                                                                                                                                                                                   are




                                                                                               occupancy                                        minimum                                                                                                                                                                            Mandays                                   equal                                                                                                                                                                                                      days     during                         period
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                               facilities                                                                                                                                               federal




                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    reflects
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of




                                                                                                                            CoreCivics                                                                              house inmates from                                                                                                                                                            Contracted                                                                                                                                                                                      number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BOP




                                                                                               Some                                                                                                                                                                                            multiple                                                      agencies                                                                  occupancy                                                                                        percentage




                                                                                          3
                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                             the




                                                                                               contract                                                                                                                                         which                   differs                from                                       facilities                     total




                                                                                                                                                                                                                         BOP
                                                                                                                            beds occupied                                                                                                                                                                                                                                              capacity




                                                                                                                                                                                                 by
                                                                                               Real estate                                          costs              reflect                       CoreCivics estimated                                                           real             estate                             cost                                                                                                                                                                                                                                              Investor
                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Third Quarter 2014                                                     Presentation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CCA




                                                                                                                                                                                                                                                                                                                                                                                                                                      $1200
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        eg




                                                                                                                                                                                                                                                                                                                                                      per
                                                                                                                                                                                                                                                                                                                                                                                            per




                                                                                                                                                                                                                                                                                                                                                                   prisoner
                                                                                                                                                                                                                                                                                                                                                                                                                                                                See




                                                                                          4
                                                                                                                                                                                                                                                                                                                                                                                                               day




                                                                                                                                                                               11
                                                                                               November                                       2014




                                                                                                                                                                      p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               not




                                                                                                                                                                                                                                                                                                                                                                                                             facilities
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              low




                                                                                                                                                                                                                                                                                                                                                                                                                                             Data                                                                                                                                                                           available
                                                                                                                                                                                                                                                                                                                         in




                                                                                                         2014                                                                                                                                                                                                                                  medium




                                                                                                                                  BOP
                                                                                                                                                                                                                                                                                                                                        BOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        are




                                                                                                 FY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BOPs




                                                                                          5
                                                                                                                                                         Occupancy                                     Level represents                                                 occupancy                                                                                                  security                                                                                                                                           security       facility          occupancy




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 37 of 38 PageID #: 15776
                                                                                                                                                                                                                                                                                                                                                                          CONFIDENTIAL
                                                                                                                                                                                                                                                Exhibit




                                                                                                                                                                                                                                                                                                         72
                                                                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                   Ratem




                                                                                                                                BOP
                                                                                                                                                   Daily                Operating Cost                                                                                                 Capita                                                                    Occupancy




                                                                                                                                                                                                                                                                per
                                                                                                                                                                                                                                                             20092015




                                                                                                                                                                                                                                           FY
                                                                                  Daily   Operating                                                                                                                                                                                                                                                                                                                                                                     Occupancy
                                                                                  Cost                                                                                                                                                                                                                                                                                                                                                                                         Rate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                160




                                                                                  $110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r




                                                                                  $105
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                150




                                                                                  $100




                                                                                   $95
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                140




                                                                                   $90
                                                                                   $85
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                130




                                                                                   $80
                                                                                   $75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                120




                                                                                   $70
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                110




                                                                                   $65
                                                                                   $60
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                100




                                                                                                                                                                                                                            IMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2




                                                                                                                                                                                                                                                                      Medium                                                                                                   Costs
                                                                                                                                                                                                                                                                                                                                                                                                  or




                                                                                   $55
                                                                                                                                                                                                                                                  BOP
                                                                                                                                                                                                                                                                                                       Security              without Support                                                                 Real Estate Adjustment




                                                                                                                                                                                                                            IMP
                                                                                                                                                                                                                                                                      Medium




                                                                                                                                                                                                                                                  BOP
                                                                                                                                                                                                                                                                                                       Security              with Support                             Costs




                                                                                   $50
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               90




                                                                                                                                                                                                                            IMP
                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                                      Medium                                                                                          Costs                            Real Estate




                                                                                                                                                                                                                                                  BOP
                                                                                                                                                                                                                                                                                                       Security          with                   Support                                                                           Adjustment




                                                                                   $45
                                                                                                                                                                                                                                                                                                              Medium
                                                                                                                                                                                                                                                                                                 BOP




                                                                                                                                                                                                                                           Occupancy                                                                                      Security3




                                                                                   $40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               80




                                                                                         2009                                                2010                                           2011                                                                    2012                                                                             2013                                                              2014                                             2015
                                                                                                                                                                                                                                                                                                                                                                                                       and




                                                                                          Source




                                                                                                                                                                                             US
                                                                                                                                                                                                                                                                                                                                                                                                                Facilities




                                                                                                                                                                                                         DOJ




                                                                                                                                Per




                                                                                                             BOP
                                                                                                                                                                   FY
                                                                                                                                                                                                                                                                                                                                                                                                                                         FY




                                                                                                                                 Capita Costs     20092015             Federal Prison System Congressional                                                                                                                                           Budget            Buildings                                                                    20112017




                                                                                                             CCA
                                                                                                                               Americas Leader Partnership Corrections Investor Presentations 20142016


                                                                                          Note
                                                                                                                                                                                                                                                                                                                                                                                                                                                      not




                                                                                                                                                                                                                                                                           facilities
                                                                                                                                                                                                                                                                                                                       for
                                                                                                                                                                                                                                                                                                                                                           low




                                                                                                                                                                                                                                                                                                         Data                                                                                                                                               available




                                                                                                                                                                                             in
                                                                                                                                                                                                                 medium




                                                                                                 BOP
                                                                                                                                                                                                   BOP
                                                                                                                                                                                                                                                                                                                                                                                                                                              are




                                                                                                       Occupancy                          Rate represents                  occupancy                                                            security                                                                            BOPs                              security                 facility         occupancy
                                                                                                                                                          reflects                                                   real
                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                        CoreCivics estimated                                              estate             cost                                                                                                                                            CoreCivic       Third                  Quarter 2014
                                                                                                                                                                                                                                                                                                                                                                             See




                                                                                                                                                                                                                                                                                                                                                     $1200
                                                                                                                                                                                                                                                                                                                                                                                           eg




                                                                                          12
                                                                                                                                                                                                                                                                            per
                                                                                                                                                                                                                                                                                                                per




                                                                                                Real Estate Adjustment                                                                                                                                                                 prisoner
                                                                                                                                                                                                                                                                                                                              day




                                                                                                Investor                   Presentation               November             2014



                                                                                                                                                                                      p11
                                                                                                                                                                                                                                                                                                                                                                                                                            and




                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                  rates   reflect                                                              rates
                                                                                                                                                                                                                                    for




                                                                                                                                                                                                                                                                                                 institutions                   disclosed                                                                                                Facilities
                                                                                                                                                                                                                                                                                                                                                                 in




                                                                                                Occupancy                                                         reported        overcrowding                                             medium                   security                                                                                                         BOPs              Buildings




                                                                                          3
                                                                                                                                                                                                                                                                                                                                                      it


                                                                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                                                                                                                                                                           is




                                                                                                                                                                                                         rates
                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                          disclosed                                                                                                                                            that                    reflect
                                                                                                                                                                                                                                                                      as




                                                                                                                                                                                                                                                                                                                                                                 assumed
                                                                                                                                                                                                                      are
                                                                                                                                                                                                                                                                                       a




                                                                                                congressional                         budget        submission Overcrowding                                                                                                                specific                   date                                                                                   they                                   overcrowding
                                                                                                rate                                                fiscal                                                                                 Facilities
                                                                                                                                                                                                                              and




                                                                                                                                                                                                                                                                                                                                                submission                                                                               disclose



                                                                                                                                                                            The
                                                                                                                                                                                    BOPs                                                                                                                                                                                                          2015 does




                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                            not
                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                       for
                                                                                                                                                                                                                                                                                                                                                                                   for
                                                                                                                                                                                                                                                                                                                                                                                         FY




                                                                                                                                  respective             year                                 Buildings                                                                congressional                              budget
                                                                                                                                                                                                                                                                                                                                                                                                                 all




                                                                                                                                                                                                                              but
                                                                                                                                                                                                                                                                                           the




                                                                                                                                      rate




                                                                                                                                             for
                                                                                                                                                                                    level
                                                                                                                                                                                                                                                                                                                                                                                                                                                             For




                                                                                                                                                                                                                                           instead                                                                                                                                             across                                         levels
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY




                                                                                                overcrowding                                        medium security                         institutions                                                            reports                             average                overcrowding                                  range                                      security




Case 3:16-cv-02267 Document 363-28 Filed 11/20/20 Page 38 of 38 PageID #: 15777
                                                                                                                   the
                                                                                                                                                    the
                                                                                                                                                                                                                                                              the




                                                                                                                                                                                       is




                                                                                                                                               of
                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                      rate
                                                                                                                                                                                                                                                                                                                                    for




                                                                                                                                                                                            used                     estimate                                                                                                                                                                    facilities
                                                                                                                                                                                                         as




                                                                                                                                                                                                                                                                                                                                                     medium
                                                                                                                                                                                                                an




                                                                                                2015                           midpoint                         provided   range                                                                                           overcrowding                                                                                security




                                                                                                                                                                                                                                                             CONFIDENTIAL
